Execution Version


EXHIBIT 10.47


1011778 B.C. UNLIMITED LIABILITY COMPANY
NEW RED FINANCE, INC.
$1,500,000,000
5.000% Second Lien Senior Secured Notes due 2025
Purchase Agreement
September 18, 2017
J.P. Morgan Securities LLC
as Representative of the
several Initial Purchasers listed
in Schedule 1 hereto


c/o J.P. Morgan Securities LLC
383 Madison Avenue
New York, New York 10179
Ladies and Gentlemen:
1011778 B.C. Unlimited Liability Company, an unlimited liability company
organized under the laws of British Columbia (the “Company”), and New Red
Finance, Inc., a Delaware corporation and a direct wholly owned subsidiary of
the Company (the “Co-Issuer” and, together with the Company, the “Issuers” and
each, individually, an “Issuer”), propose, subject to the terms and conditions
stated herein, to issue and sell to the several initial purchasers listed in
Schedule 1 hereto (the “Initial Purchasers”), for whom you are acting as
representative (the “Representative”), $1,500,000,000 aggregate principal amount
of their 5.000% Second Lien Senior Secured Notes due 2025 (the “Securities”).
The Securities will be issued pursuant to the Indenture dated as of August 28,
2017 (the “Base Indenture”) among the Issuers, certain subsidiaries of the
Issuers listed on Schedule 2 hereto (the “Guarantors”) and Wilmington Trust,
National Association, as trustee (in such capacity, the “Trustee”) and as
collateral agent (in such capacity, the “Collateral Agent”), as supplemented by
a supplemental indenture to be dated as of the Closing Date (as defined in
Section 2 hereof), which shall, among other things reflect that the Securities
shall have an initial “Special Record Date” of October 4, 2017 (the
“Supplemental Indenture” and, together with the Base Indenture, the “Indenture”)
among the Issuers, the Guarantors, the Trustee and the Collateral Agent. The
Securities will be guaranteed on a senior secured second priority basis by each
of the Guarantors (the “Guarantees”).
The Issuers previously issued $1,300,000,000 in aggregate principal amount of
5.000% Second Lien Senior Secured Notes due 2025 (the “Existing 2025 Second Lien
Notes”) under the Base Indenture. The Securities that will be issued and sold by
the Issuers pursuant to this Purchase Agreement (this “Agreement”) will
constitute “Additional Notes” under and as defined in the Indenture. Except as
otherwise disclosed in the Time of Sale Information and the Offering Memorandum
(each as defined below), the Securities shall have terms identical to the
Existing 2025 Second Lien Notes and will be treated as a single class of debt
securities with the Existing 2025 Second Lien Notes for all purposes under the
Indenture.







--------------------------------------------------------------------------------




The Securities and the Guarantees will be secured by a second-priority lien
(ranking pari passu with the lien securing the Issuers’ Existing 2025 Second
Lien Notes and the Issuers’ outstanding 6.00% Second Lien Senior Secured Notes
due 2022 (the “2022 Second Lien Notes”)), subject to certain Permitted Liens (as
defined below), on substantially all of the tangible and intangible assets of
the Issuers and the Guarantors, now owned or hereafter acquired by either of the
Issuers or any Guarantor, that secure borrowings under the Credit Agreement (as
defined below) on a first-priority basis, subject to certain exceptions
described in the Time of Sale Information and the Offering Memorandum (the
“Collateral”). The Collateral shall be described in (a) with respect to
fee-owned real property that constitutes Collateral, the Mortgages (as defined
below), (b) with respect to personal property that constitutes Collateral, that
certain U.S. security agreement, dated as of December 12, 2014 (as amended,
supplemented or otherwise modified from time to time, the “U.S. Security
Agreement”), by and among the Co-Issuer, the Guarantors party thereto and the
Collateral Agent, in its capacity as collateral agent for the holders of the
2022 Second Lien Notes, as supplemented by a joinder agreement executed by the
Trustee and the Collateral Agent, in its capacity as collateral agent for the
holders of the 2022 Second Lien Notes, dated as of August 28, 2017 (the “U.S.
Security Joinder Agreement No. 1”), as further supplemented by a joinder
agreement executed by the Trustee and the Collateral Agent, to be dated as of
the Closing Date (the “U.S. Security Joinder Agreement No. 2”, and together with
the U.S. Security Joinder Agreement No. 1, the “U.S. Security Joinder
Agreements”), and that certain Canadian security agreement, dated as of December
12, 2014 (as amended, supplemented or otherwise modified from time to time, the
“Canadian Security Agreement” and, together with the Security Joinder Agreements
and the U.S. Security Agreement, the “Security Agreements”), by and among the
Company, the Guarantors party thereto and the Collateral Agent, as supplemented
by a joinder agreement executed by the Trustee and the Collateral Agent, dated
as of August 28, 2017 (the “Canadian Security Joinder Agreement No. 1”), as
further supplemented by a joinder agreement executed by the Trustee and the
Collateral Agent, to be dated as of the Closing Date (the “Canadian Security
Joinder Agreement No. 2”, and together with the Canadian Security Joinder
Agreement No. 1, the “Canadian Security Joinder Agreements” and, together with
the U.S. Security Joinder Agreements, the “Security Joinder Agreements”), and
(c) with respect to the grants of security interest in registrations and/or
applications for trademarks, patents and copyrights (and exclusive licenses in
any of the foregoing), in the Intellectual Property Security Agreements (as
defined below), granting a second-priority security interest in the Collateral,
subject to Permitted Liens, for the benefit of the Collateral Agent, the Trustee
and each holder of the Securities and the successors and assigns of the
foregoing (collectively, the “Secured Parties”). The term “Collateral Documents”
as used herein shall mean the Mortgages, the Security Agreements, the
Intellectual Property Security Agreements and the Intercreditor Agreements (as
defined below) and the term “Collateral Joinder Documents” shall mean the U.S.
Security Joinder Agreement No. 2, the Canadian Security Joinder Agreement No. 2,
and the First Lien-Second Lien Intercreditor Agreement Joinder No. 4 (as defined
below).
The rights of the holders of the Securities with respect to the Collateral shall
be further governed by:
(i) that certain Intercreditor Agreement, dated as of December 12, 2014, between
the Collateral Agent, in its capacity as collateral agent for the holders of the
2022 Second Lien Notes, and the Credit Facilities Agent (as defined below) and
acknowledged by the Issuers and the Guarantors, as supplemented by (w) that
certain Joinder No. 1, dated as of May 22, 2015, between Wilmington Trust,
National Association, as trustee and collateral agent (the “2022 First Lien
Notes Collateral Agent”), for the holders of the Issuers’ $1,250,000,000 4.625%
First Lien Senior Secured Notes due 2022 (the “2022 First Lien Notes”) and the
Credit Facilities Agent, as First Priority Designated Agent (as defined
therein), (x) that certain Joinder No. 2, dated as of May 17, 2017 between the
Credit Facilities Agent, as First Priority Designated Agent, Wilmington Trust,
N.A., as New Representative (as defined therein) for the holders of the Issuer’s
$1,500,000,000


-2-



--------------------------------------------------------------------------------




aggregate principal amount of 4.250% First Lien Senior Secured Notes due 2024
(the “2024 First Lien Notes” and, together with the 2022 First Lien Notes, the
“First Lien Notes”), and Wilmington Trust, N.A., as Other First Priority Lien
Obligations Agent (as defined therein), (y) that certain Joinder No. 3, dated as
of August 28, 2017, between the Credit Facilities Agent, as First Priority
Designated Agent and the Trustee, as New Representative (as defined therein) for
the Secured Parties and (z) that certain Joinder No. 4 (the “First Lien-Second
Lien Intercreditor Agreement Joinder No. 4”), to be dated as of the Closing
Date, between the Credit Facilities Agent, as First Priority Designated Agent
and the Trustee, as New Representative (as defined therein) for the Secured
Parties (collectively, the “First Lien-Second Lien Intercreditor Agreement”),
(ii) that certain Amended and Restated Intercreditor Agreement, dated as of
August 28, 2017, among the Collateral Agent, in its capacity as collateral agent
for the holders of the Existing 2025 Second Lien Notes and the 2022 Second Lien
Notes, The TDL Group Corp. (as successor in interest to Tim Hortons Inc.)
(“TDL”) and BNY Trust Company of Canada, in its capacity as trustee (the
“Existing THI Notes Agent”) for the holders under that certain Trust Indenture,
dated as of June 1, 2010 (as amended, modified or supplemented to the date
hereof, the “Existing THI Notes Indenture”), governing the 4.52% Senior
Unsecured Notes, Series 2, due December 1, 2023 (the “Series 2 Notes”) and the
2.85% Senior Unsecured Notes, Series 3, due April 1, 2019 (together with the
Series 2 Notes, the “Existing THI Notes”) of TDL (the “THI Notes Intercreditor
Agreement” and collectively with the First Lien-Second Lien Intercreditor
Agreement, the “Intercreditor Agreements”).
As described in the Time of Sale Information and the Offering Memorandum under
the caption “Use of proceeds,” the Issuers expect to use the proceeds of the
offering of the Securities to redeem in full the outstanding principal amount of
the 2022 Second Lien Notes (the “Refinancing”), to pay related premiums, fees
and expenses and for general corporate purposes. The issuance and sale of the
Securities and the use of proceeds therefrom as described above and the
execution and delivery of this Agreement, the Supplemental Indenture, the
Securities and the Collateral Joinder Documents (such documents, collectively,
the “Transaction Documents”) are herein collectively referred to as the
“Transactions”.
The Securities will be sold to the Initial Purchasers who may resell all or a
portion of the Securities to purchasers (“Subsequent Purchasers”) without being
registered under the Securities Act of 1933, as amended (the “Securities Act”),
in reliance upon an exemption therefrom and without the filing of a prospectus
with any securities commission or other securities regulatory authority in any
province or territory of Canada under the applicable securities laws of each of
the provinces and territories of Canada and the respective regulations and rules
made thereunder together with all applicable published policy statements,
notices, blanket orders and rulings of each such jurisdiction’s securities
regulatory authorities (collectively, the “Canadian Securities Laws”). A portion
of the Securities may be offered and sold in the provinces of British Columbia,
Alberta, Ontario and Quebec (collectively, the “Offering Provinces”) on a
private placement basis to “accredited investors”, as defined in National
Instrument 45-106 – Prospectus Exemptions (“NI 45-106”) or, in Ontario, as
defined in Section 73.3(1) of the Securities Act (Ontario) (except, in each
case, for the criteria set out in paragraph (j), (k) or (l) of such definition
in NI 45-106) that are also “permitted clients”, as defined in Section 1.1 of
National Instrument 31-103 – Registration Requirements, Exemptions and Ongoing
Registrant Obligations (“NI 31-103”), in reliance upon the “accredited investor”
exemption from the prospectus requirements of the applicable Canadian Securities
Laws provided for in section 2.3 of NI 45-106 or, in Ontario, subsection 73.3(2)
of the Securities Act (Ontario) (such offer and sale, the “Canadian Private
Placement”). The Issuers and the Guarantors have prepared a preliminary offering
memorandum dated September 18, 2017 (the “Preliminary Offering Memorandum”) and
will prepare an offering memorandum dated the date hereof (the “Offering


-3-



--------------------------------------------------------------------------------




Memorandum”) setting forth information concerning the Issuers, the Guarantors
(including each of their respective subsidiaries), the Securities and the
Guarantees. Copies of the Preliminary Offering Memorandum have been, and copies
of the Offering Memorandum will be, delivered by the Issuers to the Initial
Purchasers pursuant to the terms of this Agreement. The Issuers hereby jointly
and severally represent that they have authorized the use of the Preliminary
Offering Memorandum, the other Time of Sale Information and the Offering
Memorandum in connection with the offering and resale of the Securities by the
Initial Purchasers in the manner contemplated by this Agreement. Capitalized
terms used but not defined herein shall have the meanings given to such terms in
the Time of Sale Information. References herein to the Preliminary Offering
Memorandum, the Time of Sale Information and the Offering Memorandum shall be
deemed to refer to and include any document incorporated by reference therein
and any reference to “amend,” “amendment” or “supplement” with respect to the
Preliminary Offering Memorandum or the Offering Memorandum shall be deemed to
refer to and include any documents filed after such date and incorporated by
reference therein.
At or prior to the time when sales of the Securities were first made (the “Time
of Sale”), the Issuers shall have prepared the following information
(collectively, the “Time of Sale Information”): the Preliminary Offering
Memorandum, as supplemented and amended by the written communications listed on
Annex A hereto.
Each of the Issuers and the Guarantors hereby jointly and severally agrees with
the several Initial Purchasers concerning the purchase and resale of the
Securities, as follows:
1.Purchase and Resale of the Securities. (a). On the basis of the
representations, warranties and agreements set forth herein, the Issuers jointly
agree to issue and sell the Securities to the several Initial Purchasers as
provided in this Agreement, and each Initial Purchaser, on the basis of the
representations, warranties and agreements set forth herein and subject to the
conditions set forth herein, agrees, severally and not jointly, to purchase from
the Issuers the respective principal amount of the Securities set forth opposite
such Initial Purchaser’s name in Schedule 1 hereto at a price equal to 99.985%
of the principal amount thereof plus accrued and unpaid interest from August 28,
2017 to the Closing Date. The Issuers will not be obligated to deliver any of
the Securities except upon payment for all the Securities to be purchased as
provided herein.
(b).    The Issuers understand that the Initial Purchasers intend to offer the
Securities for resale on the terms set forth in the Time of Sale Information.
Each Initial Purchaser, severally and not jointly, represents, warrants and
agrees that:
(i)    it is a qualified institutional buyer within the meaning of Rule 144A
under the Securities Act (a “QIB”) and an accredited investor within the meaning
of Rule 501(a) of Regulation D under the Securities Act (“Regulation D”);
(ii)    neither it nor any person engaged by it has solicited offers for, or
offered or sold, and will not solicit offers for, or offer or sell, the
Securities by means of any form of general solicitation or general advertising
within the meaning of Rule 502(c) of Regulation D or in any manner involving a
public offering within the meaning of Section 4(a)(2) of the Securities Act; and
(iii)    neither it nor any person engaged by it has solicited offers for, or
offered or sold, and will not solicit offers for, or offer or sell, the
Securities as part of their initial offering except:


-4-



--------------------------------------------------------------------------------




(A)    to persons whom it reasonably believes to be QIBs in transactions
pursuant to Rule 144A under the Securities Act (“Rule 144A”) and in connection
with each such sale, it has taken or will take reasonable steps to ensure that
the purchaser of the Securities is aware that such sale is being made in
reliance on Rule 144A; or
(B)    in accordance with the restrictions set forth in Annex C hereto.
(c).    Each Initial Purchaser acknowledges and agrees that the Issuers and, for
purposes of the “no registration” opinions (and equivalent exempt distribution
opinions in respect of the Canadian Private Placement) to be delivered to the
Initial Purchasers pursuant to Section 6(f)(i), Section 6(f)(ii), 6(f)(iii),
6(f)(v), Section 6(f)(vi) and Section 6(g), counsel for the Issuers and counsel
for the Initial Purchasers, respectively, may rely upon the accuracy of the
representations and warranties of the Initial Purchasers, and compliance by the
Initial Purchasers with their agreements, contained in paragraph (b) above
(including Annex C hereto) and Section 5, and each Initial Purchaser hereby
consents to such reliance.
(d).    Each Issuer and each of the Guarantors acknowledge and agree that the
Initial Purchasers may offer and sell Securities to or through any affiliate of
an Initial Purchaser and that any such affiliate may offer and sell Securities
purchased by it to or through any Initial Purchaser; provided that such offers
and sales shall be made in accordance with the provisions of this Agreement
(including Annex C hereto).
(e).    The Issuers and the Guarantors acknowledge and agree that each Initial
Purchaser is acting solely in the capacity of an arm’s-length contractual
counterparty to the Issuers and the Guarantors with respect to the offering of
Securities contemplated hereby (including in connection with determining the
terms of the offering) and not as a financial advisor or fiduciary to, or agent
of, the Issuers, the Guarantors or any other person. Additionally, neither the
Representative nor any other Initial Purchaser is advising the Issuers, the
Guarantors or any other person as to any legal, tax, investment, accounting or
regulatory matters in any jurisdiction. The Issuers and the Guarantors shall
consult with their own advisors concerning such matters and shall be responsible
for making their own independent investigation and appraisal of the transactions
contemplated hereby, and neither the Representative nor any other Initial
Purchaser shall have any responsibility or liability to the Issuers or the
Guarantors with respect thereto. Any review by the Representative or any Initial
Purchaser of the Issuers, the Guarantors, any other person and the transactions
contemplated hereby or other matters relating to such transactions will be
performed solely for the benefit of the Representative or such Initial
Purchaser, as the case may be, and shall not be on behalf of the Issuers, the
Guarantors or any other person. The Issuers and the Guarantors agree that they
will not claim that the Initial Purchasers, or any of them, have rendered
services of any nature, or owe a fiduciary or similar duty to the Issuers or the
Guarantors, in connection with the purchase and sale of the Securities pursuant
to this Agreement or the process leading thereto.
2.    Payment and Delivery. (a). Payment for and delivery of the Securities will
be made at the offices of Cahill Gordon & Reindel LLP at 10:00 a.m., New York
City time, on October 4, 2017, or at such other time or place on the same or
such other date as the Representative and the Issuers may agree upon in writing
not later than the fifth business day thereafter. The time and date of such
payment and delivery is referred to herein as the “Closing Date.”
(b).    Payment for the Securities shall be made by wire transfer in immediately
available funds to the account(s) specified by the Issuers to the Representative
against delivery to the nominee of The Depository Trust Company (“DTC”), for the
account of the Initial Purchasers, of one or more global notes representing the
Securities (collectively, the “Global Note”), with any transfer and other stamp,
excise or similar taxes payable in connection with the sale of the Securities
duly paid by the Issuers. The Global


-5-



--------------------------------------------------------------------------------




Note will be made available for inspection by the Representative not later than
1:00 p.m., New York City time, on the business day prior to the Closing Date.
3.    Representations and Warranties of the Issuers and the Guarantors. Each of
the Issuers and the Guarantors hereby jointly and severally represents and
warrants to each Initial Purchaser that:
(a)    Preliminary Offering Memorandum, Time of Sale Information and Offering
Memorandum. The Preliminary Offering Memorandum, as of its date, did not, the
Time of Sale Information, at the Time of Sale, did not, and at the Closing Date,
will not, and the Offering Memorandum, at the time first used by the Initial
Purchasers to confirm sales of the Securities and as of the Closing Date, will
not, contain any Misrepresentation; provided that the Issuers and the Guarantors
make no representation or warranty with respect to any statements or omissions
made in reliance upon and in conformity with information relating to any Initial
Purchaser furnished to the Issuers or the Guarantors in writing by or on behalf
of such Initial Purchaser through the Representative expressly for use in the
Preliminary Offering Memorandum, the Time of Sale Information or the Offering
Memorandum. For the purposes of this Agreement, “Misrepresentation” means an
untrue statement of a material fact or an omission to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading.
(b)    Additional Written Communications. Neither the Issuers nor the Guarantors
(including their respective agents and representatives, other than the Initial
Purchasers in their capacity as such) have prepared, made, used, authorized,
approved or referred to, nor will they prepare, make, use, authorize, approve or
refer to, any written communication that constitutes an offer to sell or
solicitation of an offer to buy the Securities (each such communication by an
Issuer, the Guarantors or their respective agents and representatives (other
than a communication referred to in clauses (i), (ii) and (iii) below), an
“Issuer Written Communication”) other than (i) the Preliminary Offering
Memorandum, (ii) the Offering Memorandum, (iii) the documents listed on Annex A
hereto, including a term sheet substantially in the form of Annex B hereto,
which constitute part of the Time of Sale Information, and (iv) any electronic
road show or other written communications, in each case used in accordance with
Section 4(c). Each such Issuer Written Communication, when taken together with
the Time of Sale Information, did not, and at the Closing Date will not, contain
any Misrepresentation; provided that the Issuers and the Guarantors make no
representation and warranty with respect to any statements or omissions made in
each such Issuer Written Communication in reliance upon and in conformity with
information relating to any Initial Purchaser furnished to the Issuers or the
Guarantors in writing by or on behalf of such Initial Purchaser through the
Representative expressly for use in any Issuer Written Communication.
(c)    Incorporated Documents. The documents incorporated by reference in each
of the Time of Sale Information and the Offering Memorandum, when filed with the
Securities and Exchange Commission (the “Commission”), conformed or will
conform, as the case may be, in all material respects to the requirements of the
Exchange Act, and the rules and regulations of the Commission thereunder, and
did not and will not contain any Misrepresentation.
(d)    Financial Statements. The financial statements and the related notes
thereto of Restaurant Brands International Inc. (“Parent”) and its subsidiaries
and Restaurant Brands International Limited Partnership (the “Partnership”) and
its subsidiaries included or incorporated by reference in each of the Time of
Sale Information and the Offering Memorandum present


-6-



--------------------------------------------------------------------------------




fairly in all material respects the consolidated financial position of Parent
and its subsidiaries and the Partnership and its subsidiaries, respectively, as
of the dates indicated and the results of their operations and the changes in
their cash flows for the periods specified; and such financial statements have
been prepared in conformity with U.S. generally accepted accounting principles,
applied on a consistent basis throughout the periods covered thereby; the other
financial information included or incorporated by reference in each of the Time
of Sale Information and the Offering Memorandum has been derived from the
accounting records of Parent and its subsidiaries and the Partnership and its
subsidiaries, as applicable, and present fairly in all material respects the
information shown thereby. The interactive data in eXtensible Business Reporting
Language incorporated by reference in each of the Preliminary Offering
Memorandum, the Time of Sale Information and the Offering Memorandum fairly
presents the information called for in all material respects and is prepared in
accordance with the Commission’s rules and guidelines applicable thereto.
(e)    No Material Adverse Change. Since the date of the most recent financial
statements of Parent and its subsidiaries included or incorporated by reference
in each of the Time of Sale Information and the Offering Memorandum, except as
disclosed in such financial statements, (i) there has not been any change in the
capital stock or long-term debt of the Company, the Co-Issuer or any of their
respective subsidiaries, or any dividend or distribution of any kind, other than
internal cash distributions, declared, set aside for payment, paid or made by
either Issuer, Parent or the Partnership on any class of capital stock, or any
material adverse change, or any development involving a prospective material
adverse change, in or affecting the business, assets, management, financial
position or results of operations of the Issuers and their respective
subsidiaries taken as a whole; (ii) none of the Company, the Co-Issuer nor any
of their respective subsidiaries has entered into any transaction or agreement
that is material to the Issuers and their respective subsidiaries taken as a
whole or incurred any liability or obligation, direct or contingent, that is
material to the Issuers and their respective subsidiaries taken as a whole; and
(iii) none of the Company, the Co-Issuer nor any of their respective
subsidiaries has sustained any material loss or interference with its business
from fire, explosion, flood or other calamity, whether or not covered by
insurance, or from any labor disturbance or dispute or any action, order or
decree of any court or arbitrator or governmental or regulatory authority,
except in respect of clauses (i), (ii) and (iii) above as otherwise disclosed in
each of the Time of Sale Information and the Offering Memorandum.
(f)    Organization and Good Standing. The Issuers and each of their respective
subsidiaries have been duly organized or formed and are validly existing and in
good standing (if such designation exists in the jurisdiction of organization or
formation for such entity) under the laws of their respective jurisdictions of
organization, are duly qualified to do business and are in good standing (if
such designation exists in the jurisdiction of organization or formation for
such entity) in each jurisdiction in which their respective ownership or lease
of property or the conduct of their respective businesses requires such
qualification, and have all power and authority necessary to own or hold their
respective properties and to conduct the businesses in which they are engaged,
except where the failure to be so qualified, in good standing (if such
designation exists in the jurisdiction of organization or formation for such
entity) or have such power or authority would not, individually or in the
aggregate, reasonably be expected to have a material adverse effect on the
business, assets, properties, financial position or results of operations of the
Issuers and their respective subsidiaries, taken as a whole, or on the
performance by the Issuers and the Guarantors of their respective obligations
under this Agreement, the Securities and the Guarantees (a “Material Adverse
Effect”).


-7-



--------------------------------------------------------------------------------




(g)    [Reserved].
(h)    Capitalization. At June 30, 2017, on a consolidated basis, after giving
pro forma effect to the Transactions, the issuance and sale of the Existing 2025
Second Lien Notes and, in each case, the use of proceeds therefrom, Parent would
have had the capitalization as set forth in each of the Time of Sale Information
and the Offering Memorandum under the heading “Capitalization” and all the
outstanding shares of capital stock or other equity interests of Parent and each
subsidiary of Parent, have been duly and validly authorized and issued, are
fully paid and non-assessable (except, in the case of any foreign subsidiary,
for directors’ qualifying shares) and, with respect to the subsidiaries, are
owned directly or indirectly by Parent free and clear of any lien, charge,
encumbrance, security interest, restriction on voting or transfer or any other
claim of any third party, except in each case pursuant to (i) the Credit
Agreement, dated as of October 27, 2014 (as amended, supplemented or otherwise
modified, the “Credit Agreement”), as amended on May 22, 2015, February 17,
2017, March 27, 2017 and May 17, 2017, by and among 1013421 B.C. Unlimited
Liability Company, an unlimited liability company organized under the laws of
British Columbia, the Issuers, as the borrowers thereunder, JPMorgan Chase Bank,
N.A., as administrative agent and collateral agent, and each other party from
time to time party thereto, (ii) documentation governing the 2022 Second Lien
Notes, (iii) documentation governing the First Lien Notes, (iv) documentation
governing the Existing THI Notes, (v) documentation governing the Existing 2025
Second Lien Notes or (vi) as disclosed in the Time of Sale Information and the
Offering Memorandum.
(i)    Due Authorization. Each of the Issuers and the Guarantors has or had (as
of the date on which it executed and delivered such document) full right, power
and authority to execute and deliver, in each case, to the extent a party
thereto, this Agreement and each of the other Transaction Documents, and to
perform their respective obligations hereunder and thereunder; and all action
required to be taken for the due and proper authorization, execution and
delivery of each of the Transaction Documents and the consummation of the
transactions contemplated thereby has been or will be duly and validly taken on
or prior to the Closing Date.
(j)    The Indenture. The Base Indenture has been duly authorized, executed and
delivered by the Issuers and each of the Guarantors and constitutes a valid and
legally binding agreement of the Issuers and each of the Guarantors enforceable
against the Issuers and each of the Guarantors in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, fraudulent
conveyance, reorganization, moratorium, insolvency or similar laws affecting the
enforcement of creditors’ rights generally or by equitable principles (whether
considered in a proceeding in equity or law) relating to enforceability
(collectively, the “Enforceability Exceptions”). The Supplemental Indenture has
been or prior to the Closing Date will be duly authorized by the Issuers and
each of the Guarantors and, when duly executed and delivered in accordance with
its terms by each of the parties thereto, will constitute a valid and legally
binding agreement of the Issuers and each of the Guarantors enforceable against
the Issuers and each of the Guarantors in accordance with its terms, except as
enforceability may be limited by the Enforceability Exceptions.
(k)    The Securities and the Guarantees. The Securities have been or prior to
the Closing Date will be duly authorized by each Issuer and, when duly executed,
authenticated, issued and delivered as provided in the Indenture and paid for as
provided herein, the Securities will be duly and validly issued and outstanding
and will constitute valid and legally binding obligations of each Issuer
enforceable against each Issuer in accordance with their terms, subject


-8-



--------------------------------------------------------------------------------




to the Enforceability Exceptions, and will be entitled to the benefits of the
Indenture. The Guarantees have been duly authorized by each of the Guarantors
and, when the Securities have been duly executed, authenticated, issued and
delivered by the Issuers as provided in the Indenture and paid for as provided
herein, the Guarantees will be valid and legally binding obligations of each of
the Guarantors, enforceable against each of the Guarantors in accordance with
their terms, subject to the Enforceability Exceptions, and will be entitled to
the benefits of the Indenture.
(l)    [Reserved].
(m)    [Reserved].
(n)    Purchase Agreement. This Agreement has been duly authorized, executed and
delivered by the Issuers and each of the Guarantors.
(o)    [Reserved].
(p)    [Reserved].
(q)    [Reserved].
(r)    Collateral Documents and Intercreditor Agreements. Each of the Collateral
Documents and the Intercreditor Agreements has been or prior to the Closing Date
will be duly authorized by each Issuer and each of the Guarantors, to the extent
a party thereto, and on the Closing Date upon execution and delivery of the
Collateral Joinder Documents by each of the parties thereto, the Collateral
Documents and the Intercreditor Agreements will constitute a valid and legally
binding agreement of each Issuer and each of the Guarantors, to the extent a
party thereto, enforceable against each Issuer and each of the Guarantors, to
the extent a party thereto, in accordance with its terms, subject to the
Enforceability Exceptions.
(s)    Collateral Documents, Financing Statements and Collateral.
(i).    Upon execution and delivery of the Collateral Joinder Documents, the
Mortgages previously filed in connection with the Security Agreements (the
“Mortgages”) will be sufficient to grant a legal, valid and enforceable mortgage
lien, charge and security interest on all of the mortgagor’s right, title and
interest in the real property (including fixtures) that constitutes Collateral
(each, a “Mortgaged Property” and, collectively, the “Mortgaged Properties”). To
the extent the Mortgages are duly recorded or registered in the proper recording
or Land Registry offices or appropriate public records and the mortgage
recording fees and taxes in respect thereof are paid and compliance is otherwise
had with the formal requirements of state, provincial or local law, applicable
to the recording or registration of real estate mortgages generally, each such
Mortgage shall constitute a validly perfected and enforceable second-priority
lien, charge and security interest in the related Mortgaged Property
constituting Collateral for the benefit of the Collateral Agent, the Trustee and
the holders of the Securities, subject only to Permitted Liens (as defined
below) or liens and encumbrances expressly set forth as an exception to the
policies of title insurance, if any, obtained to insure the lien of each
Mortgage with respect to each of the Mortgaged Properties (such encumbrances and
exceptions, the “Permitted Exceptions”), and to the Enforceability Exceptions;


-9-



--------------------------------------------------------------------------------




(ii).    Upon the execution and delivery of the Collateral Joinder Documents,
the Security Agreements will be effective to grant a legal, valid and
enforceable security interest in all of the grantor’s right, title and interest
in the Collateral (other than the Mortgaged Properties) (the “Personal Property
Collateral”) to the Collateral Agent for the benefit of the Secured Parties to
secure the obligations under the Indenture and the Securities;
(iii).    Upon execution and delivery of the Collateral Joinder Documents, the
financing statements and the short form intellectual property security
agreements (the “Intellectual Property Security Agreements”), as applicable,
previously filed in connection with the Security Agreements will be sufficient
to cause the security interests granted by the Security Agreements to constitute
valid, perfected second-priority liens and security interests in the Personal
Property Collateral, to the extent such security interests can be perfected by
the filing and/or recording, as applicable, of financing statements and the
Intellectual Property Security Agreements in favor of the Collateral Agent for
the benefit of the Secured Parties, and such security interests will be
enforceable in accordance with the terms contained therein against all creditors
of any grantor and subject only to liens expressly permitted to be incurred or
exist on the Collateral under the Indenture or Permitted Exceptions, and to the
Enforceability Exceptions (“Permitted Liens”); and
(iv).    The Issuers and their respective subsidiaries collectively own, have
rights in or have the power and authority to collaterally assign rights in the
Collateral, free and clear of any liens other than the Permitted Exceptions and
the Permitted Liens.
(t)    Descriptions of the Transaction Documents. Each of the Transaction
Documents conforms in all material respects to the description thereof contained
in each of the Time of Sale Information and the Offering Memorandum (to the
extent described therein).
(u)    No Violation or Default. None of the Issuers nor any of their respective
subsidiaries is (i) in violation of its articles, charter or by-laws or similar
organizational documents; (ii) in default, and no event has occurred that, with
notice or lapse of time or both, would constitute such a default, in the due
performance or observance of any term, covenant or condition contained in any
indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which the Issuers or any of their respective subsidiaries is a
party or by which the Issuers or any of their respective subsidiaries is bound
or to which any of the property or assets of the Issuers or any of their
respective subsidiaries is subject; or (iii) in violation of any law or statute
or any judgment, order, rule or regulation of any court or arbitrator or
governmental or regulatory authority, except, in the case of clauses (ii) and
(iii) above, for any such default or violation that would not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.
(v)    No Conflicts. The execution, delivery and performance by each Issuer and
each of the Guarantors of each of the Transaction Documents to which each is a
party (including but not limited to, the issuance and sale of the Securities
(including the Guarantees)), and compliance by each Issuer and each of the
Guarantors with the terms thereof and the consummation of the transactions
contemplated by the Transaction Documents will not (i) conflict with or result
in a breach or violation of any of the terms or provisions of, or constitute a
default under, or result in the creation or imposition of any lien, charge or
encumbrance upon any property or assets of the


-10-



--------------------------------------------------------------------------------




Issuers or any of their respective subsidiaries pursuant to, any indenture,
mortgage, deed of trust, loan agreement or other agreement or instrument to
which the Issuers or any of their respective subsidiaries is a party or by which
the Issuers or any of their respective subsidiaries is bound or to which any of
the property or assets of the Issuers or any of their respective subsidiaries is
subject (other than any lien, charge or encumbrance created or imposed pursuant
to the Transaction Documents), (ii) result in any violation of the provisions of
the articles, charter or by-laws or similar organizational documents of the
Issuers or any of their respective subsidiaries or (iii) result in the violation
of any law or statute or any judgment, order, rule or regulation of any court or
arbitrator or governmental or regulatory authority, except, in the case of
clauses (i) and (iii) above, for any such conflict, breach, violation, default,
lien, charge or encumbrance that would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
(w)    No Consents Required. No consent, approval, authorization, order,
registration or qualification of or with any court or arbitrator or governmental
or regulatory authority is required for the execution, delivery and performance
by each Issuer and each of the Guarantors of each of the Transaction Documents
to which each is a party, the issuance and sale of the Securities (including the
Guarantees) and compliance by each Issuer and each of the Guarantors with the
terms thereof and the consummation of the transactions contemplated by the
Transaction Documents, except for such consents, approvals, authorizations,
orders and registrations or qualifications (A) as may be required (i) under
applicable state securities laws and Canadian Securities Laws in connection with
the purchase and resale of the Securities by the Initial Purchasers, (ii) with
respect to perfection of security interests on the Collateral as required under
the Transaction Documents and (iii) that if not obtained or made would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect or (B) as have been obtained or made prior to the Closing Date.
(x)    Legal Proceedings. Except as described in each of the Time of Sale
Information and the Offering Memorandum, there are no legal, governmental or
regulatory investigations, actions, suits or proceedings pending to which the
Issuers or any of their respective subsidiaries is or may be a party or to which
any property of the Issuers or any of their respective subsidiaries is or may be
the subject that, individually or in the aggregate, if determined adversely to
the Issuers or any of their respective subsidiaries, could reasonably be
expected to have a Material Adverse Effect, and no order, ruling or
determination having the effect of suspending the sale or ceasing the trading of
any securities of either Issuer or any of the Guarantors has been issued or made
by any court, securities regulatory authority or stock exchange or any other
regulatory authority and is continuing in effect; and no such investigations,
actions, suits or proceedings are, to the knowledge of each Issuer and each of
the Guarantors, threatened or contemplated by any governmental or regulatory
authority or by others.
(y)    Independent Accountants. KPMG LLP (“KPMG”), who has certified certain
financial statements of Parent and its subsidiaries and the Partnership and its
subsidiaries, is an independent registered public accountant with respect to
Parent and its subsidiaries and the Partnership and its subsidiaries within the
applicable rules and regulations adopted by the Commission and the Public
Company Accounting Oversight Board (United States) and as required by the
Securities Act.
(z)    Title to Real and Personal Property. The Issuers and their respective
subsidiaries have good and marketable title in fee simple to, or have valid
rights to lease or otherwise use, all items of real and personal property that
are material to the respective businesses of the Issuers and


-11-



--------------------------------------------------------------------------------




their respective subsidiaries, in each case free and clear of all liens,
encumbrances, claims and defects and imperfections of title except for those
that (i) would not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect, (ii) are created pursuant to the Transaction
Documents or (iii) are created pursuant to the documentation governing the
Credit Agreement, the 2022 Second Lien Notes, the First Lien Notes, the Existing
THI Notes or the Existing 2025 Second Lien Notes.
(aa)    Intellectual Property. Except as otherwise disclosed in the Time of Sale
Information and the Offering Memorandum, the Issuers and their respective
subsidiaries own or possess adequate rights to use all material patents,
trademarks, service marks, trade names, trademark registrations, service mark
registrations and other indicia of origin, copyrights, works of authorship, all
applications and registrations for the foregoing, domain names and know-how
(including trade secrets and other unpatented and/or unpatentable proprietary or
confidential information, systems or procedures) necessary for the conduct of
their respective businesses as currently conducted, free of liens (other than
liens created pursuant to the Transaction Documents, the Credit Agreement and
any other documents, agreements or instruments delivered in connection therewith
and the documentation governing the 2022 Second Lien Notes, the First Lien
Notes, the Existing THI Notes or the Existing 2025 Second Lien Notes); to the
knowledge of the Issuers and the Guarantors, the conduct of their respective
businesses does not infringe or otherwise violate any such rights of others
(except for such infringements or other violations as would not, individually or
in the aggregate, reasonably be expected to result in a Material Adverse
Effect); to the knowledge of each Issuer and each of the Guarantors, no third
party violates or infringes the intellectual property owned by the Issuers or
any of their respective subsidiaries except as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect; and none of
the Issuers or their respective subsidiaries have received any written notice of
any claim of infringement or other violation of any such rights of others that,
if determined in a manner adverse to the Issuers or their respective
subsidiaries, would, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.
(bb)    No Undisclosed Relationships. No relationship, direct or indirect,
exists between or among the Issuers and any of their respective subsidiaries, on
the one hand, and the directors, officers, stockholders or other affiliates of
the Issuers or any of their respective subsidiaries, on the other, that is
required by the Securities Act to be described in a registration statement to be
filed with the Commission or required by Canadian Securities Laws to be
described in a short form prospectus filed in accordance with such laws and that
is not so described in each of the Time of Sale Information and the Offering
Memorandum.
(cc)    Investment Company Act. None of the Issuers nor any of the Guarantors
is, and after giving effect to the offering and sale of the Securities and the
application of the proceeds thereof as described in each of the Time of Sale
Information and the Offering Memorandum, none of them will be, an “investment
company” or an entity “controlled” by an “investment company” within the meaning
of the Investment Company Act of 1940, as amended, and the rules and regulations
of the Commission thereunder.
(dd)    Taxes.
(A)    The Issuers and each of their respective subsidiaries have paid all
federal, provincial, state, local and foreign taxes (including any related
interest, penalties and additions to tax) due and payable by them (including in
their capacity as withholding


-12-



--------------------------------------------------------------------------------




agent) and have filed all tax returns required to be filed (taking into account
any validly-obtained extension of the time within which to file) except for (i)
items being contested in good faith and by appropriate proceedings for which
adequate reserves for taxes have been established in accordance with generally
accepted accounting principles or (ii) where failure to pay or file,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect; and except as otherwise disclosed in each of the Time
of Sale Information and the Offering Memorandum, there is no tax audit,
assessment, deficiency or other claim that has been, or could reasonably be
expected to be, asserted against either Issuer or any of their respective
subsidiaries or any of their respective properties or assets, except as would
not reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect.
(B)    Except to the extent that any such payments are made in respect of
services physically performed in Canada, no withholding tax imposed under the
Income Tax Act (Canada) (the “Canadian Tax Act”) will be payable in respect of
any payments under this Agreement to an Initial Purchaser that (i) is a
non-resident of Canada for the purposes of the Canadian Tax Act; (ii) does not
carry on business in Canada for the purposes of the Canadian Tax Act; and (iii)
deals at arm’s-length with each of the Issuers for the purposes of the Canadian
Tax Act.  No Issuer is a resident or doing business for tax purposes in any
jurisdiction other than Canada or the United States, and no Issuer (or any agent
thereof) will make any payment under this Agreement to an Initial Purchaser from
or through any jurisdiction other than Canada or the United States.
(ee)    Licenses and Permits. The Issuers and their respective subsidiaries
possess all licenses, certificates, permits and other authorizations issued by,
and have made all declarations and filings with, the appropriate federal,
provincial, state, local or foreign governmental or regulatory authorities that
are necessary for the ownership or lease of their respective properties or the
conduct of their respective businesses as described in each of the Time of Sale
Information and the Offering Memorandum, except where the failure to possess or
make the same would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect; and none of the Issuers nor any of
their respective subsidiaries has received notice of any revocation or
modification of any such license, certificate, permit or authorization or has
any reason to believe that any such license, certificate, permit or
authorization will not be renewed in the ordinary course, except where such
modification or failure to renew, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.
(ff)    No Labor Disputes. No labor disturbance by or dispute with employees of
either Issuer or any of their respective subsidiaries exists or, to the
knowledge of the Issuers and each of the Guarantors, is contemplated or
threatened, and none of the Issuers nor any Guarantor is aware of any existing
or imminent labor disturbance by, or dispute with, the employees of any of the
Issuers’ or any of their respective subsidiaries’ principal suppliers,
contractors or customers, except as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
(gg)    Compliance with Environmental Laws. (i) The Issuers and their respective
subsidiaries (x) are, and were during the applicable statute of limitations, in
compliance with any and all applicable federal, provincial, state, local and
foreign laws, rules, regulations, requirements, decisions and orders relating to
the protection of human health or safety, the environment, natural resources,
hazardous or toxic substances or wastes, pollutants or


-13-



--------------------------------------------------------------------------------




contaminants (collectively, “Environmental Laws”), (y) have received and are in
compliance with all permits, licenses, certificates or other authorizations or
approvals required of them under applicable Environmental Laws to conduct their
respective businesses as currently conducted, and (z) have not received written
notice of any actual or potential liability under or relating to any
Environmental Laws, including for the investigation or remediation of any
disposal or release of hazardous or toxic substances or wastes, pollutants or
contaminants, and have no knowledge of any event or condition that would
reasonably be expected to result in any such notice, that would with respect to
subclause (x), (y) or (z) of this clause (i), individually or in the aggregate,
be reasonably expected to have a Material Adverse Effect, and (ii) there are no
costs or liabilities associated with Environmental Laws of or relating to the
Issuers or their respective subsidiaries, except in the case of each of (i) and
(ii) above, for any such failure to comply, or failure to receive required
permits, licenses or approvals, written notice, or cost or liability, as would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect; and (iii) (x) there are no proceedings that are pending, or that
are to the Issuers’ or the Guarantors’ knowledge contemplated, against the
Issuers or any of their respective subsidiaries under any Environmental Laws in
which a governmental entity is also a party, other than such proceedings
regarding which it is reasonably believed no monetary sanctions of $100,000 or
more will be imposed, (y) none of the Issuers nor any of the Guarantors has
knowledge of any issues regarding compliance with Environmental Laws, or
liabilities or other obligations under Environmental Laws or concerning
hazardous or toxic substances or wastes, pollutants or contaminants, that would,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, and (z) none of the Issuers and their respective subsidiaries
anticipates material capital expenditures relating to any Environmental Laws
that would, individually or in the aggregate reasonably be expected to have a
Material Adverse Effect.
(hh)    Compliance with ERISA. (i) Each employee benefit plan, within the
meaning of Section 3(3) of the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”), for which the Issuers or any member of their respective
“Controlled Group” (defined as any organization which is a member of a
controlled group of corporations within the meaning of Section 414 of the
Internal Revenue Code of 1986, as amended (the “Code”)) would have any liability
(each, a “Plan”) has been maintained in compliance with its terms and the
requirements of any applicable statutes, orders, rules and regulations,
including but not limited to ERISA and the Code; (ii) no prohibited transaction,
within the meaning of Section 406 of ERISA or Section 4975 of the Code, has
occurred with respect to any Plan excluding transactions effected pursuant to a
statutory or administrative exemption; (iii) for each Plan that is subject to
the funding rules of Section 412 of the Code or Section 302 of ERISA, no failure
to satisfy the minimum funding standard under Section 412 of the Code or Section
302 of ERISA, whether or not waived, has occurred or is reasonably expected to
occur; (iv) except as otherwise disclosed in the Time of Sale Information and
the Offering Memorandum, the fair market value of the assets of each Plan
exceeds the present value of all benefits accrued under such Plan (determined
based on those assumptions used to fund such Plan); (v) except as otherwise
disclosed in the Time of Sale Information and the Offering Memorandum, each
pension plan within the meaning of Section 3(2) of ERISA that is maintained
outside the jurisdiction of the United States satisfies the minimum funding
requirements to the extent required by applicable law; (vi) no “reportable
event” (within the meaning of Section 4043(c) of ERISA) has occurred or is
reasonably expected to occur; and (vii) none of the Issuers nor any member of
their respective Controlled Group has incurred, nor reasonably expects to incur,
any liability under Title IV of ERISA (other than contributions to the Plan or
premiums to the PBGC, in the ordinary course and without default) in respect of
a Plan (including a “multiemployer plan,” within the meaning of Section
4001(a)(3) of


-14-



--------------------------------------------------------------------------------




ERISA), and except for where failure to comply with any of the clauses (i)
through (vii) of this paragraph would not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.
(ii)    Disclosure Controls. Each of Parent and its subsidiaries and the
Partnership and its subsidiaries (with respect to Popeyes Louisiana Kitchen,
Inc. and its subsidiaries, to the knowledge of the Issuers and the Guarantors)
maintain a system of “disclosure controls and procedures” (as defined in Rule
13a-15(e) of the Exchange Act) that is designed to ensure that information
required to be disclosed by Parent or the Partnership, as the case may be, in
reports that it files or submits under the Exchange Act is recorded, processed,
summarized and reported within the time periods specified in the Commission’s
rules and forms, including controls and procedures designed to ensure that such
information is accumulated and communicated to Parent’s or the Partnership’s, as
the case may be, management as appropriate to allow timely decisions regarding
required disclosure. Each of Parent and its subsidiaries and the Partnership and
its subsidiaries (with respect to Popeyes Louisiana Kitchen, Inc. and its
subsidiaries, to the knowledge of the Issuers and the Guarantors) has carried
out evaluations of the effectiveness of their disclosure controls and procedures
as required by Rule 13a-15 of the Exchange Act.
(jj)    Accounting Controls. Each of Parent and its subsidiaries and the
Partnership and its subsidiaries (with respect to Popeyes Louisiana Kitchen,
Inc. and its subsidiaries, to the knowledge of the Issuers and the Guarantors)
maintains systems of “internal control over financial reporting” (as defined in
Rule 13a-15(f) of the Exchange Act and in NI 52-109) that comply with the
requirements of the Exchange Act and Canadian Securities Laws and have been
designed by, or under the supervision of, their respective principal executive
and principal financial officers, or persons performing similar functions, to
provide reasonable assurance regarding the reliability of financial reporting
and the preparation of financial statements for external purposes in accordance
with generally accepted accounting principles. Each of Parent and its
subsidiaries and the Partnership and its subsidiaries (with respect to Popeyes
Louisiana Kitchen, Inc. and its subsidiaries, to the knowledge of the Issuers
and the Guarantors) maintains internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorizations; (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
generally accepted accounting principles and to maintain asset accountability;
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization; (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences; and (v) interactive data in eXtensible
Business Reporting Language incorporated by reference in each of the Preliminary
Offering Memorandum, the Time of Sale Information and the Offering Memorandum is
prepared in accordance with the Commission's rules and guidelines applicable
thereto. There are no material weaknesses or significant deficiencies in each of
Parent’s and its subsidiaries’ and the Partnership’s and its subsidiaries’
internal controls (with respect to Popeyes Louisiana Kitchen, Inc. and its
subsidiaries, to the knowledge of the Issuers and the Guarantors).
(kk)    Insurance. The Issuers and their respective subsidiaries have insurance
covering their respective properties, operations, personnel and businesses,
including business interruption insurance, which insurance is in amounts and
insures against such losses and risks as the Issuers and their respective
subsidiaries believe are adequate to protect their respective businesses; and
none of the Issuers or any of their respective subsidiaries has (i) received
notice from any insurer or agent of such insurer that capital improvements or
other expenditures are required or necessary


-15-



--------------------------------------------------------------------------------




to be made in order to continue such insurance or (ii) any reason to believe
that it will not be able to renew its existing insurance coverage as and when
such coverage expires or to obtain similar coverage at reasonable cost from
similar insurers, except as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
(ll)    No Unlawful Payments. None of either Issuer or any of their respective
subsidiaries, nor any director, officer or employee of either Issuer or any of
their respective subsidiaries nor, to the knowledge of either Issuer or any of
the Guarantors, any agent, affiliate or other person associated with or acting
on behalf of either Issuer or any of their respective subsidiaries has (i) used
any corporate funds for any unlawful contribution, gift, entertainment or other
unlawful expense relating to political activity; (ii) made or taken an act in
furtherance of an offer, promise or authorization of any direct or indirect
unlawful payment or benefit to any foreign or domestic government official or
employee, including of any government-owned or controlled entity or of a public
international organization, or any person acting in an official capacity for or
on behalf of any of the foregoing, or any political party or party official or
candidate for political office; (iii) violated or is in violation of any
provision of the Foreign Corrupt Practices Act of 1977, as amended, the
Corruption of Foreign Public Officials Act (Canada) or any applicable law or
regulation implementing the OECD Convention on Combating Bribery of Foreign
Public Officials in International Business Transactions, or committed an offence
under the Bribery Act 2010 of the United Kingdom, or any other applicable
anti-bribery or anti-corruption law of any other relevant jurisdiction; or (iv)
made, offered, agreed, requested or taken an act in furtherance of any unlawful
bribe or other unlawful benefit, including, without limitation, any rebate,
payoff, influence payment, kickback or other unlawful or improper payment or
benefit. The Issuers and their respective subsidiaries have instituted, maintain
and enforce policies and procedures designed to promote and ensure compliance
with all applicable anti-bribery and anti-corruption laws.
(mm)    Compliance with Money Laundering Laws. The operations of the Issuers and
their respective subsidiaries are and have been conducted at all times in
compliance in all material respects with applicable financial recordkeeping and
reporting requirements including those of the Currency and Foreign Transactions
Reporting Act of 1970, as amended, the Proceeds of Crime (Money Laundering) and
Terrorist Financing Act (Canada), the money laundering statutes of all
jurisdictions where each Issuer or any of their respective subsidiaries conduct
business, the rules and regulations thereunder and any related or similar rules,
regulations or guidelines, issued, administered or enforced by any governmental
agency (collectively, the “Money Laundering Laws”), and no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving either Issuer or any of their respective subsidiaries
with respect to the Money Laundering Laws is pending or, to the knowledge of
either Issuer or any of the Guarantors, threatened.
(nn)    Compliance with Sanctions Laws. None of the Issuers nor any of their
respective subsidiaries, directors, officers or employees, nor, to the knowledge
of the Issuers or any of the Guarantors, any agent, affiliate or other person
associated with or acting on behalf of the Issuers or any of their respective
subsidiaries is currently the subject or the target of any sanctions
administered or enforced by the U.S. government (including, without limitation,
the Office of Foreign Assets Control of the U.S. Department of the Treasury or
the U.S. Department of State and including, without limitation, the designation
as a “specially designated national” or “blocked person” and including, without
limitation, the Ukraine-/Russia-related/Sectoral Sanctions Identification List
sanctions program), the Government of Canada, the United Nations Security


-16-



--------------------------------------------------------------------------------




Council, the European Union, Her Majesty’s Treasury or other relevant sanctions
authority (collectively, “Sanctions”), nor is any Issuer or any of their
respective subsidiaries located, organized or resident in a country or territory
that is the subject or target of Sanctions, including, without limitation,
Crimea, Cuba, Iran, North Korea, Sudan and Syria (each, a “Sanctioned Country”);
and the Issuers will not directly or indirectly use the proceeds of the offering
of the Securities hereunder, or lend, contribute or otherwise make available
such proceeds to any subsidiary, joint venture partner or other person or entity
(i) to fund or facilitate any activities of or business with any person that, at
the time of such funding or facilitation, is the subject or target of Sanctions,
(ii) to fund or facilitate any activities of or business in any Sanctioned
Country or (iii) in any other manner that will result in a violation by any
person (including any person participating in the transaction, whether as
underwriter, initial purchaser, advisor, investor or otherwise) of Sanctions.
(oo)    Solvency. On and immediately after the consummation of the Transactions,
the Issuers and the Guarantors on a consolidated basis (after giving effect to
the issuance of the Securities, the Transactions and the other transactions
related thereto as described in each of the Time of Sale Information and the
Offering Memorandum) will be Solvent. As used in this paragraph, the term
“Solvent” means, with respect to a particular date, that on such date (i) the
present fair market value (or present fair saleable value) of the assets of the
Issuers and the Guarantors is not less than the total amount required to pay the
liabilities of the Issuers and the Guarantors on their combined total existing
debts and liabilities (including contingent liabilities) as they become absolute
and matured; (ii) the Issuers and the Guarantors are able to realize upon their
assets and pay their debts and other liabilities, contingent obligations and
commitments as they mature and become due in the normal course of business;
(iii) assuming consummation of the issuance of the Securities as contemplated by
this Agreement and the use of proceeds therefrom as described in the Time of
Sale Information and the Offering Memorandum, the Issuers and the Guarantors are
not incurring debts or liabilities beyond their ability to pay as such debts and
liabilities mature; (iv) the Issuers and the Guarantors are not engaged in any
business or transaction, and do not propose to engage in any business or
transaction, for which their property would constitute unreasonably small
capital after giving due consideration to the prevailing practice in the
industry in which the Issuers and their respective subsidiaries are engaged; and
(v) the Issuers and the Guarantors are not defendants in any civil action that
would result in a judgment that the Issuers and the Guarantors are or would
become unable to satisfy.
(pp)    No Restrictions on Subsidiaries. On the Closing Date and assuming
consummation of the Transactions, no subsidiary of the Issuers will be
prohibited, directly or indirectly, under any agreement or other instrument to
which it is as of the Closing Date (assuming consummation of the Transactions) a
party or will be subject, from paying any dividends to the Issuers, from making
any other distribution on such subsidiary’s capital stock or similar ownership
interests, from repaying to the Issuers any loans or advances to such subsidiary
from the Issuers or such other subsidiary or from transferring any of such
subsidiary’s properties or assets to the Issuers or any other subsidiary of the
Issuers, except (i) to the extent such restriction or prohibition would
constitute a Permitted Lien under and as defined in the Indenture, the other
Transaction Documents, or the documentation governing the 2022 Second Lien
Notes, the First Lien Notes, the Existing THI Notes or the Existing 2025 Second
Lien Notes or (ii) as disclosed in the Time of Sale Information and the Offering
Memorandum or as created under the Transaction Documents, or the documentation
governing the 2022 Second Lien Notes, the First Lien Notes, the Existing THI
Notes or the Existing 2025 Second Lien Notes.


-17-



--------------------------------------------------------------------------------




(qq)    No Broker’s Fees. None of either Issuer nor any of their respective
subsidiaries is a party to any contract, agreement or understanding with any
person (other than this Agreement) that would give rise to a valid claim against
any of them or any Initial Purchaser for a brokerage commission, finder’s fee or
like payment in connection with the offering and sale of the Securities.
(rr)    Rule 144A Eligibility. On the Closing Date, the Securities will not be
of the same class as securities listed on a national securities exchange
registered under Section 6 of the Exchange Act or quoted in an automated
inter-dealer quotation system; and each of the Preliminary Offering Memorandum
and the Offering Memorandum, as of its respective date, contains or will contain
all the information that, if requested by a prospective purchaser of the
Securities, would be required to be provided to such prospective purchaser
pursuant to Rule 144A(d)(4) under the Securities Act.
(ss)    No Integration. None of the Issuers, the Guarantors nor any of their
respective affiliates (as defined in Rule 501(b) of Regulation D) has, directly
or through any agent, sold, offered for sale, solicited offers to buy or
otherwise negotiated in respect of, any security (as defined in the Securities
Act), that is or will be integrated with the sale of the Securities in a manner
that would require registration of the Securities under the Securities Act.
(tt)    No General Solicitation or Directed Selling Efforts. None of the
Issuers, the Guarantors nor any of their respective affiliates or any other
person acting on its or their behalf (other than the Initial Purchasers, as to
which no representation is made) has (i) solicited offers for, or offered or
sold, the Securities by means of any form of general solicitation or general
advertising within the meaning of Rule 502(c) of Regulation D or in any manner
involving a public offering within the meaning of Section 4(a)(2) of the
Securities Act or (ii) engaged in any directed selling efforts within the
meaning of Regulation S under the Securities Act (“Regulation S”), and all such
persons have complied with the offering restrictions requirement of Regulation
S.
(uu)    Securities Law Exemptions. Assuming the accuracy of the representations
and warranties of the Initial Purchasers contained in Section 1(b) (including
Annex C hereto) and Section 5 and their compliance with their agreements set
forth therein, it is not necessary, in connection with the issuance and sale of
the Securities to the Initial Purchasers and the offer, resale and delivery of
the Securities by the Initial Purchasers to Subsequent Purchasers in the manner
contemplated by this Agreement, the Time of Sale Information and the Offering
Memorandum, to register the Securities under the Securities Act nor to file a
prospectus under Canadian Securities Laws to qualify the distribution of the
Securities or to qualify the Indenture under the Trust Indenture Act of 1939, as
amended.
(vv)    No Stabilization. None of the Issuers nor any of the Guarantors has
taken, directly or indirectly, any action designed to or that could reasonably
be expected to cause or result in any stabilization or manipulation of the price
of the Securities.
(ww)    Margin Rules. Neither the issuance, sale and delivery of the Securities,
nor the consummation of the Transactions or the application of the proceeds
thereof by the Issuers as described in each of the Time of Sale Information and
the Offering Memorandum will violate Regulation T, U or X of the Board of
Governors of the Federal Reserve System or any other regulation of such Board of
Governors.


-18-



--------------------------------------------------------------------------------




(xx)    Forward-Looking Statements. No forward-looking statement (within the
meaning of Section 27A of the Securities Act and Section 21E of the Exchange
Act) contained or incorporated by reference in any of the Time of Sale
Information or the Offering Memorandum has been made or reaffirmed without a
reasonable basis or has been disclosed other than in good faith.
(yy)    Statistical and Market Data. Nothing has come to the attention of either
Issuer or any Guarantor that has caused such entity to believe that the
statistical and market-related data included or incorporated by reference in
each of the Time of Sale Information and the Offering Memorandum is not based on
or derived from sources that are reliable and accurate in all material respects.
(zz)    Sarbanes-Oxley Act. To the extent applicable, there is and has been no
failure on the part of Parent or any of its subsidiaries or the Partnership or
any of its subsidiaries (with respect to Popeyes Louisiana Kitchen, Inc. and its
subsidiaries, to the knowledge of the Issuers and the Guarantors) or any of
their respective directors or officers, in their capacities as such, to comply
with any provision of the Sarbanes-Oxley Act of 2002 and the rules and
regulations promulgated in connection therewith (the “Sarbanes-Oxley Act”),
including Section 402 related to loans and Sections 302 and 906 related to
certifications.
4.    Further Agreements of the Issuers and the Guarantors. Each of the Issuers
and each Guarantor hereby jointly and severally, covenants and agrees with each
Initial Purchaser that:
(a)    Delivery of Copies. The Issuers will deliver, without charge, to the
Initial Purchasers as many copies of the Preliminary Offering Memorandum, any
other Time of Sale Information, any Issuer Written Communication and the
Offering Memorandum (including all amendments and supplements thereto) as the
Representative may reasonably request.
(b)    Offering Memorandum, Amendments or Supplements. Before finalizing the
Offering Memorandum or making or distributing any amendment or supplement to any
of the Time of Sale Information or the Offering Memorandum or filing with the
Commission any document that will be incorporated by reference therein, the
Issuers will furnish to the Representative and counsel for the Initial
Purchasers a copy of the proposed Offering Memorandum or such amendment or
supplement or document to be incorporated by reference therein for review, and
will not distribute any such proposed Offering Memorandum, amendment or
supplement or file any such document with the Commission to which the
Representative reasonably objects.
(c)    Additional Written Communications. Before using, authorizing, approving
or referring to any Issuer Written Communication (other than those listed on
Annex A), the Issuers will furnish to the Representative and counsel for the
Initial Purchasers a copy of such written communication for review and will not
use, authorize, approve or refer to any such written communication to which the
Representative reasonably objects.
(d)    Notice to the Representative. The Issuers will advise the Representative
promptly, and confirm such advice in writing, (i) of the issuance by any
governmental or regulatory authority of any order preventing or suspending the
use of any of the Time of Sale Information, any Issuer Written Communication or
the Offering Memorandum or the initiation or threatening of any proceeding for
that purpose; (ii) of the occurrence of any event at any time prior to the
completion of the initial offering of the Securities by the Initial Purchasers
as a result


-19-



--------------------------------------------------------------------------------




of which any of the Time of Sale Information, any Issuer Written Communication
or the Offering Memorandum as then amended or supplemented would include any
Misrepresentation when such Time of Sale Information, Issuer Written
Communication or the Offering Memorandum is delivered to a purchaser; and
(iii) of the receipt by any Issuer of any notice with respect to any suspension
of the qualification of the Securities for offer and sale in any jurisdiction or
the initiation or threatening of any proceeding for such purpose; and each of
the Issuers will use its reasonable best efforts to prevent the issuance of any
such order preventing or suspending the use of any of the Time of Sale
Information, any Issuer Written Communication or the Offering Memorandum or
suspending any such qualification of the Securities and, if any such order is
issued, will use reasonable best efforts to obtain as soon as possible the
withdrawal thereof.
(e)    Time of Sale Information. If at any time prior to the Closing Date (i)
any event shall occur or condition shall exist as a result of which any of the
Time of Sale Information as then amended or supplemented would include any
Misrepresentation or (ii) it is necessary to amend or supplement any of the Time
of Sale Information to comply with law, the Issuers will promptly notify the
Initial Purchasers thereof and forthwith prepare and, subject to paragraph (b)
above, furnish to the Initial Purchasers such amendments or supplements to any
of the Time of Sale Information (or any document to be filed with the Commission
and incorporated by reference therein) as may be necessary so that the
statements in any of the Time of Sale Information as so amended or supplemented
(including such documents to be incorporated by reference therein) will not
contain any Misrepresentation or so that any of the Time of Sale Information
will comply with law.
(f)    Ongoing Compliance of the Offering Memorandum. If at any time prior to
the completion of the initial offering of the Securities (i) any event shall
occur or condition shall exist as a result of which the Offering Memorandum as
then amended or supplemented would include any Misrepresentation when the
Offering Memorandum is delivered to a purchaser or (ii) it is necessary to amend
or supplement the Offering Memorandum to comply with law, the Issuers will
promptly notify the Initial Purchasers thereof and forthwith prepare and,
subject to paragraph (b) above, furnish to the Initial Purchasers such
amendments or supplements to the Offering Memorandum as may be necessary so that
the statements in the Offering Memorandum (or any document to be filed with the
Commission and incorporated by reference therein) as so amended or supplemented
(including such document to be incorporated by reference therein) will not
contain any Misrepresentation when the Offering Memorandum is delivered to a
purchaser or so that the Offering Memorandum will comply with law.
(g)    Blue Sky Compliance. The Issuers will qualify the Securities for offer
and sale under the securities or “blue sky” laws of such jurisdictions as the
Representative shall reasonably request (or, in the case of any offer and sale
of the Securities in the Offering Provinces, rely on applicable exemptions from
the prospectus requirements of applicable Canadian Securities Laws for purposes
of the Canadian Private Placement) and will continue such qualifications in
effect so long as required for the offering and resale to Subsequent Purchasers
of the Securities; provided that none of the Issuers or any of the Guarantors
shall be required to (i) qualify as a foreign corporation or other entity or as
a dealer in securities in any such jurisdiction where it would not otherwise be
required to so qualify, (ii) file any general consent to service of process in
any such jurisdiction, (iii) subject itself to taxation in any such jurisdiction
if it is not otherwise so subject or (iv) file, or obtain a receipt for, a
prospectus with and from any Canadian securities regulator to qualify such
offer, sale or delivery of the Securities under any Canadian Securities Laws.


-20-



--------------------------------------------------------------------------------




(h)    Clear Market. During the period from the date hereof through and
including the date that is 90 days after the Closing Date, each Issuer and each
of the Guarantors will not, without the prior written consent of the
Representative, offer, sell, contract to sell, pledge or otherwise dispose of
any debt securities issued or guaranteed by either Issuer or any of the
Guarantors and having a term of more than one year.
(i)    Use of Proceeds. The Issuers will apply the net proceeds from the sale of
the Securities in the manner described in each of the Time of Sale Information
and the Offering Memorandum under the heading “Use of proceeds.”
(j)    Supplying Information. While the Securities remain outstanding and are
“restricted securities” within the meaning of Rule 144(a)(3) under the
Securities Act, each Issuer and each of the Guarantors will, during any period
in which the Issuers are not subject to and in compliance with Section 13 or
15(d) of the Exchange Act, furnish to holders of the Securities and prospective
purchasers of the Securities designated by such holders, upon the request of
such holders or such prospective purchasers, the information required to be
delivered pursuant to Rule 144A(d)(4) under the Securities Act.
(k)    DTC. The Issuers will assist the Initial Purchasers in arranging for the
Securities to be eligible for clearance and settlement through DTC.
(l)    No Resales by the Issuers, Parent and the Partnership. Until the first
anniversary of the Closing Date, each of the Issuers will not, and will not
permit Parent, the Partnership or any of the Issuers’ respective controlled
affiliates (as defined in Rule 144 under the Securities Act) to, resell any of
the Securities that have been acquired by any of them, except for Securities
purchased by an Issuer or any of their respective affiliates and resold in a
transaction registered under the Securities Act.
(m)    No Integration. None of the Issuers nor any of their respective
affiliates (as defined in Rule 501(b) of Regulation D) will, directly or through
any agent, sell, offer for sale, solicit offers to buy or otherwise negotiate in
respect of, any security (as defined in the Securities Act), that is or will be
integrated with the sale of the Securities in a manner that would require
registration of the Securities under the Securities Act.
(n)    No General Solicitation or Directed Selling Efforts. None of the Issuers
nor any of their respective affiliates or any other person acting on its or
their behalf (other than the Initial Purchasers, as to which no covenant is
given) will (i) solicit offers for, or offer or sell, the Securities by means of
any form of general solicitation or general advertising within the meaning of
Rule 502(c) of Regulation D or in any manner involving a public offering within
the meaning of Section 4(a)(2) of the Securities Act or (ii) engage in any
directed selling efforts within the meaning of Regulation S, and all such
persons will comply with the offering restrictions requirement of Regulation S.
(o)    No Stabilization. None of the Issuers nor any of the Guarantors will
take, directly or indirectly, any action designed to or that could reasonably be
expected to cause or result in any stabilization or manipulation of the price of
the Securities.
(p)    Perfection of Security Interests. The Issuers and each Guarantor (i) to
the extent not already completed, shall complete on or prior to the Closing Date
all filings and other similar actions required in connection with the perfection
of second-priority security interests in the


-21-



--------------------------------------------------------------------------------




Collateral as and to the extent contemplated by the Indenture and the Collateral
Documents and (ii) shall take all actions necessary to maintain such security
interests and to perfect security interests in any Collateral acquired after the
Closing Date, in each case as and to the extent contemplated by the Indenture
and the Collateral Documents.
(q)    CUSIPs. If permitted by the policies and procedures of the Depositary (as
defined in the Indenture) and the CUSIP Bureau and by applicable law, the
Issuers will cause the CUSIP numbers for the Securities to be merged with the
applicable CUSIP numbers for the Existing 2025 Second Lien Notes as promptly as
practicable following the 40th day after the Closing Date.
5.    Certain Agreements of the Initial Purchasers. Each Initial Purchaser
hereby severally and not jointly represents and agrees that it has not and will
not use, authorize use of, refer to, or participate in the planning for use of,
any written communication that constitutes an offer to sell or the solicitation
of an offer to buy the Securities other than (i) the Preliminary Offering
Memorandum and the Offering Memorandum, (ii) a written communication that
contains either (a) no “issuer information” (as defined in Rule 433(h)(2) under
the Securities Act) or (b) “issuer information” that was included (including
through incorporation by reference) in the Time of Sale Information or the
Offering Memorandum, (iii) any written communication listed on Annex A or
prepared by the Issuers pursuant to Section 4(c) above (including any electronic
road show), (iv) any written communication prepared by such Initial Purchaser
and approved by the Issuers in advance in writing or (v) any written
communication that only contains the terms of the Securities and/or other
information that was included (including through incorporation by reference) or
will be included in the Time of Sale Information or the Offering Memorandum.
6.    Conditions of Initial Purchasers’ Obligations. The obligation of each
Initial Purchaser to purchase Securities on the Closing Date as provided herein
is subject to the performance by each Issuer and each of the Guarantors of their
respective covenants and other obligations hereunder and to the following
additional conditions:
(a)    Representations and Warranties. The representations and warranties of the
Issuers and the Guarantors contained herein shall be true and correct on the
date hereof and on and as of the Closing Date; and the statements of the
Issuers, the Guarantors and their respective officers made in any certificates
delivered pursuant to this Agreement shall be true and correct on and as of the
Closing Date.
(b)    No Downgrade. Subsequent to the earlier of (A) the Time of Sale and (B)
the execution and delivery of this Agreement, (i) no downgrading shall have
occurred in the rating accorded the Securities or any other debt securities or
preferred stock issued or guaranteed by any Issuer, Parent, the Partnership or
any of their respective subsidiaries by any “nationally recognized statistical
rating organization,” as such term is defined by the Commission for purposes of
Section 3(a)(62) of the Exchange Act; and (ii) no such organization shall have
publicly announced that it has under surveillance or review, or has changed its
outlook with respect to, its rating of the Securities or of any other debt
securities or preferred stock issued or guaranteed by any Issuer, Parent, the
Partnership or any of their respective subsidiaries (other than an announcement
with positive implications of a possible upgrading).
(c)    No Material Adverse Change. No event or condition described in Section
3(e) hereof shall have occurred or shall exist, which event or condition is not
described in each of the Time of Sale Information (excluding any amendment or
supplement thereto) and the Offering


-22-



--------------------------------------------------------------------------------




Memorandum (excluding any amendment or supplement thereto) and the effect of
which in the judgment of the Representative makes it impracticable or
inadvisable to proceed with the offering, sale or delivery of the Securities on
the terms and in the manner contemplated by this Agreement, the Time of Sale
Information and the Offering Memorandum.
(d)    Officer’s Certificate. The Representative shall have received on and as
of the Closing Date a certificate of an executive officer of the Company and of
each Guarantor who has specific knowledge of the Company’s or such Guarantor’s
financial matters and is satisfactory to the Representative (i) confirming that
such officer has carefully reviewed the Time of Sale Information and the
Offering Memorandum and, to the knowledge of such officer, the representations
set forth in Sections 3(a), 3(b) and 3(d) hereof are true and correct, (ii)
confirming that the other representations and warranties of the Issuers and the
Guarantors in this Agreement are true and correct and that the Issuers and the
Guarantors have complied in all material respects with all agreements and
satisfied all conditions on their part to be performed or satisfied hereunder at
or prior to the Closing Date and (iii) to the effect set forth in paragraphs (b)
and (c) above.
(e)    Comfort Letters. On the date of this Agreement and on the Closing Date,
KPMG shall have furnished to the Representative, at the request of Parent and
the Partnership, letters, dated the respective dates of delivery thereof and
addressed to the Initial Purchasers, in form and substance reasonably
satisfactory to the Representative, containing statements and information of the
type customarily included in accountants’ “comfort letters” to underwriters with
respect to the financial statements and certain financial information contained
in each of the Time of Sale Information and the Offering Memorandum; provided
that the letter delivered on the Closing Date shall use a “cut-off” date no more
than three business days prior to the Closing Date.
(f)    Opinion and 10b-5 Statement of Counsel for the Issuers and the
Guarantors. (i) Kirkland & Ellis LLP, U.S. counsel for the Issuers and the
Guarantors, shall have furnished to the Representative, at the request of the
Issuers, its written opinions and 10b-5 statement, dated the Closing Date and
addressed to the Initial Purchasers, in form and substance reasonably
satisfactory to the Initial Purchasers, (ii) Stikeman Elliott LLP, Ontario
counsel for the Issuers and the Guarantors, shall have furnished to the
Representative, at the request of the Issuers, its written opinions, dated the
Closing Date and addressed to the Initial Purchasers, in form and substance
reasonably satisfactory to the Initial Purchasers, (iii) Stikeman Elliott LLP,
Quebec counsel for the Issuers and the Guarantors, shall have furnished to the
Representative, at the request of the Issuers, its written opinion, dated the
Closing Date and addressed to the Initial Purchasers, in form and substance
reasonably satisfactory to the Initial Purchasers, (iv) Greenberg Traurig, P.A.,
Florida counsel for the Guarantors, shall have furnished to the Representative,
at the request of the Issuers, its written opinion, dated the Closing Date and
addressed to the Initial Purchasers, in form and substance reasonably
satisfactory to the Initial Purchasers, (v) Stikeman Elliott, British Columbia
counsel for the Issuers and the Guarantors, shall have furnished to the
Representative, at the request of the Issuers, its written opinion, dated the
Closing Date and addressed to the Initial Purchasers, in form and substance
reasonably satisfactory to the Initial Purchasers and (vi) Stikeman Elliott,
Alberta counsel for the Issuers and the Guarantors, shall have furnished to the
Representative, at the request of the Issuers, its written opinion, dated the
Closing Date and addressed to the Initial Purchasers, in form and substance
reasonably satisfactory to the Initial Purchasers.


-23-



--------------------------------------------------------------------------------




(g)    Opinion and 10b-5 Statement of Counsel for the Initial Purchasers. The
Representative shall have received on and as of the Closing Date (x) an opinion
and 10b-5 statement of Cahill Gordon & Reindel LLP, counsel for the Initial
Purchasers, and (y) an opinion of Blake, Cassels & Graydon LLP, Canadian counsel
for the Initial Purchasers, in each case with respect to such matters as the
Representative may reasonably request, and such counsel shall have received such
documents and information as they may reasonably request to enable them to pass
upon such matters.
(h)    No Legal Impediment to Issuance. No action shall have been taken and no
statute, rule, regulation or order shall have been enacted, adopted or issued by
any federal, provincial, state or foreign governmental or regulatory authority
that would, as of the Closing Date, prevent the issuance or sale of the
Securities or the issuance of the Guarantees; and no injunction or order of any
federal, provincial, state or foreign court shall have been issued that would,
as of the Closing Date, prevent the issuance or sale of the Securities or the
issuance of the Guarantees.
(i)    Good Standing. The Representative shall have received on and as of the
Closing Date satisfactory evidence of the existence or good standing of each
Issuer and each of the Guarantors in their respective jurisdictions of
organization and their good standing in such other jurisdictions as the
Representative may reasonably request, in each case in writing or any standard
form of telecommunication, from the appropriate governmental authorities of such
jurisdictions.
(j)    Supplemental Indenture and Securities. The Supplemental Indenture shall
have been duly executed and delivered by a duly authorized officer of each of
the Issuers, each of the Guarantors, the Trustee and the Collateral Agent, and
the Securities shall have been duly executed and delivered by a duly authorized
officer of each Issuer and duly authenticated by the Trustee.
(k)    DTC. The Securities shall be eligible for clearance and settlement
through DTC.
(l)    Collateral Joinder Documents. On the Closing Date, the Initial Purchasers
shall have received a counterpart of each Collateral Joinder Document that shall
have been executed and delivered by the applicable parties thereto and each of
such documents shall be in full force and effect in accordance with their terms.
(m)    [Reserved].
(n)    Chief Financial Officer’s Certificate. On the date hereof and the Closing
Date, the Initial Purchasers shall have received a certificate of Parent’s Chief
Financial Officer or similar officer in form and substance satisfactory to the
Initial Purchasers relating to certain financial information included in the
Time of Sale Information and the Offering Memorandum under the heading
“Summary—Recent developments.”
(o)    Additional Documents. On or prior to the Closing Date, the Issuers and
the Guarantors shall have furnished to the Representative such further
certificates and documents as the Representative may reasonably request.
All opinions, letters, certificates and evidence mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Initial Purchasers.


-24-



--------------------------------------------------------------------------------




7.    Indemnification and Contribution. (a). Indemnification of the Initial
Purchasers. Each of the Issuers and each of the Guarantors jointly and severally
agrees to indemnify and hold harmless each Initial Purchaser, its affiliates,
directors and officers and each person, if any, who controls such Initial
Purchaser within the meaning of Section 15 of the Securities Act or Section 20
of the Exchange Act, from and against any and all losses, claims, damages and
liabilities (including, without limitation, reasonable legal fees and other
expenses incurred in connection with any suit, action or proceeding or any claim
asserted, as such fees and expenses are incurred), joint or several, that arise
out of, or are based upon, any Misrepresentation or alleged Misrepresentation
contained in the Preliminary Offering Memorandum, any of the other Time of Sale
Information, any Issuer Written Communication or the Offering Memorandum (or any
amendment or supplement thereto) or any omission or alleged omission to state
therein a material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading, in
each case except insofar as such losses, claims, damages or liabilities arise
out of, or are based upon, a Misrepresentation or alleged Misrepresentation made
in reliance upon and in conformity with any information relating to any Initial
Purchaser furnished to the Issuers in writing by such Initial Purchaser through
the Representative expressly for use therein.
(b).    Indemnification of the Issuers and the Guarantors. Each Initial
Purchaser agrees, severally and not jointly, to indemnify and hold harmless each
Issuer, each of the Guarantors, their respective directors and officers and each
person who controls each Issuer or any of the Guarantors within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act to the same
extent as the indemnity set forth in paragraph (a) above, but only with respect
to any losses, claims, damages or liabilities that arise out of, or are based
upon, any untrue statement or omission or alleged untrue statement or omission
made in reliance upon and in conformity with any information relating to such
Initial Purchaser furnished to the Issuers in writing by such Initial Purchaser
through the Representative expressly for use in the Preliminary Offering
Memorandum, any of the other Time of Sale Information, any Issuer Written
Communication or the Offering Memorandum (or any amendment or supplement
thereto), it being understood and agreed that the only such information consists
of the following: the fourth paragraph, the third and fourth sentence of the
seventh paragraph and the ninth paragraph, in each case, found under the heading
“Plan of distribution.”
(c).    Notice and Procedures. If any suit, action, proceeding (including any
governmental or regulatory investigation), claim or demand shall be brought or
asserted against any person in respect of which indemnification may be sought
pursuant to either paragraph (a) or (b) above, such person (the “Indemnified
Person”) shall promptly notify the person against whom such indemnification may
be sought (the “Indemnifying Person”) in writing; provided that the failure to
notify the Indemnifying Person shall not relieve it from any liability that it
may have under paragraph (a) or (b) above except to the extent that it has been
materially prejudiced (through the forfeiture of substantive rights or defenses)
by such failure; and provided, further, that the failure to notify the
Indemnifying Person shall not relieve it from any liability that it may have to
an Indemnified Person otherwise than under paragraph (a) or (b) above. If any
such proceeding shall be brought or asserted against an Indemnified Person and
it shall have notified the Indemnifying Person thereof, the Indemnifying Person
shall retain counsel reasonably satisfactory to the Indemnified Person (who
shall not, without the consent of the Indemnified Person, be counsel to the
Indemnifying Person) to represent the Indemnified Person and any others entitled
to indemnification pursuant to this Section 7 that the Indemnifying Person may
designate in such proceeding and shall pay the reasonable fees and expenses of
such proceeding and shall pay the fees and expenses of such counsel related to
such proceeding, as incurred. In any such proceeding, any Indemnified Person
shall have the right to retain its own counsel, but the fees and expenses of
such counsel shall be at the expense of such Indemnified Person unless (i) the
Indemnifying Person and the Indemnified Person shall


-25-



--------------------------------------------------------------------------------




have mutually agreed to the contrary; (ii) the Indemnifying Person has failed
within a reasonable time to retain counsel reasonably satisfactory to the
Indemnified Person; (iii) the Indemnified Person shall have reasonably concluded
that there may be legal defenses available to it that are different from or in
addition to those available to the Indemnifying Person; or (iv) the named
parties in any such proceeding (including any impleaded parties) include both
the Indemnifying Person and the Indemnified Person and the Indemnified Person
shall have reasonably concluded that representation of both parties by the same
counsel would be inappropriate due to actual or potential differing interests
between them. It is understood and agreed that the Indemnifying Person shall
not, in connection with any proceeding or related proceeding in the same
jurisdiction, be liable for the fees and expenses of more than one separate firm
(in addition to any local counsel) for all Indemnified Persons, and that all
such fees and expenses shall be reimbursed as they are incurred. Any such
separate firm for any Initial Purchaser, its affiliates, directors and officers
and any control persons of such Initial Purchaser shall be designated in writing
by J.P. Morgan Securities LLC and any such separate firm for the Issuers, the
Guarantors, their respective directors and officers and any control persons of
the Issuers and the Guarantors shall be designated in writing by the Issuers.
The Indemnifying Person shall not be liable for any settlement of any proceeding
effected without its written consent, but if settled with such consent or if
there be a final judgment for the plaintiff, the Indemnifying Person agrees to
indemnify each Indemnified Person from and against any loss or liability by
reason of such settlement or judgment. No Indemnifying Person shall, without the
written consent of the Indemnified Person, effect any settlement of any pending
or threatened proceeding in respect of which any Indemnified Person is or could
have been a party and indemnification could have been sought hereunder by such
Indemnified Person, unless such settlement (x) includes an unconditional release
of such Indemnified Person, in form and substance reasonably satisfactory to
such Indemnified Person, from all liability on claims that are the subject
matter of such proceeding and (y) does not include any statement as to or any
admission of fault, culpability or a failure to act by or on behalf of any
Indemnified Person.
(d).    Contribution. If the indemnification provided for in paragraphs (a) and
(b) above is unavailable to an Indemnified Person or insufficient in respect of
any losses, claims, damages or liabilities referred to therein, then each
Indemnifying Person under such paragraph, in lieu of indemnifying such
Indemnified Person thereunder, shall contribute to the amount paid or payable by
such Indemnified Person as a result of such losses, claims, damages or
liabilities (i) in such proportion as is appropriate to reflect the relative
benefits received by the Issuers and the Guarantors on the one hand and the
Initial Purchasers on the other from the offering of the Securities or (ii) if
the allocation provided by clause (i) is not permitted by applicable law, in
such proportion as is appropriate to reflect not only the relative benefits
referred to in clause (i) but also the relative fault of the Issuers and the
Guarantors on the one hand and the Initial Purchasers on the other in connection
with the statements or omissions that resulted in such losses, claims, damages
or liabilities, as well as any other relevant equitable considerations. The
relative benefits received by the Issuers and the Guarantors on the one hand and
the Initial Purchasers on the other shall be deemed to be in the same respective
proportions as the net proceeds (before deducting expenses) received by the
Issuers from the sale of the Securities and the total discounts and commissions
received by the Initial Purchasers in connection therewith, as provided in this
Agreement, bear to the aggregate offering price of the Securities. The relative
fault of the Issuers and the Guarantors on the one hand and the Initial
Purchasers on the other shall be determined by reference to, among other things,
whether the Misrepresentation or alleged Misrepresentation relates to
information supplied by any Issuer or any Guarantor or by the Initial Purchasers
and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission. For the avoidance
of doubt, until the Issuers, the Guarantors or their respective directors,
officers and control persons are entitled to indemnification from the Initial
Purchasers under Section 7(b) above, they are not entitled to contribution under
this Section 7(d).


-26-



--------------------------------------------------------------------------------




(e).    Limitation on Liability. The Issuers, the Guarantors and the Initial
Purchasers agree that it would not be just and equitable if contribution
pursuant to this Section 7 were determined by pro rata allocation (even if the
Initial Purchasers were treated as one entity for such purpose) or by any other
method of allocation that does not take account of the equitable considerations
referred to in paragraph (d) above. The amount paid or payable by an Indemnified
Person as a result of the losses, claims, damages and liabilities referred to in
paragraph (d) above shall be deemed to include, subject to the limitations set
forth above, any legal or other expenses incurred by such Indemnified Person in
connection with any such action or claim. Notwithstanding the provisions of this
Section 7, in no event shall an Initial Purchaser be required to contribute any
amount in excess of the amount by which the total discounts and commissions
received by such Initial Purchaser with respect to the offering of the
Securities exceeds the amount of any damages that such Initial Purchaser has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. The Initial Purchasers’ obligations to contribute
pursuant to this Section 7 are several in proportion to their respective
purchase obligations hereunder and not joint.
(f).    Non-Exclusive Remedies. The remedies provided for in this Section 7 are
not exclusive and shall not limit any rights or remedies that may otherwise be
available to any Indemnified Person at law or in equity.
8.    Termination. This Agreement may be terminated in the absolute discretion
of the Representative, by notice to the Issuers, if after the execution and
delivery of this Agreement and on or prior to the Closing Date (i) trading
generally shall have been suspended or materially limited on the New York Stock
Exchange or the over-the-counter market; (ii) trading of any securities issued
or guaranteed by Parent, the Partnership, any Issuer or any of the Guarantors
shall have been suspended on any exchange or in any over-the-counter market;
(iii) a general moratorium on commercial banking activities shall have been
declared by federal or New York State authorities; or (iv) there shall have
occurred any outbreak or escalation of hostilities or any change in financial
markets or any calamity or crisis, either within or outside the United States,
that, in the judgment of the Representative is material and adverse and makes it
impracticable or inadvisable to proceed with the offering, sale or delivery, of
the Securities on the terms and in the manner contemplated by this Agreement,
the Time of Sale Information and the Offering Memorandum.
9.    Defaulting Initial Purchaser. (a). If, on the Closing Date, any Initial
Purchaser defaults on its obligation to purchase the Securities that it has
agreed to purchase hereunder, the non-defaulting Initial Purchasers may in their
discretion arrange for the purchase of such Securities by other persons
satisfactory to the Issuers on the terms contained in this Agreement. If, within
36 hours after any such default by any Initial Purchaser, the non-defaulting
Initial Purchasers do not arrange for the purchase of such Securities, then the
Issuers shall be entitled to a further period of 36 hours within which to
procure other persons satisfactory to the non-defaulting Initial Purchasers to
purchase such Securities on such terms. If other persons become obligated or
agree to purchase the Securities of a defaulting Initial Purchaser, either the
non-defaulting Initial Purchasers or the Issuers may postpone the Closing Date
for up to five full business days in order to effect any changes that in the
opinion of counsel for the Issuers or counsel for the Initial Purchasers may be
necessary in the Time of Sale Information, the Offering Memorandum or in any
other document or arrangement, and the Issuers agree to promptly prepare any
amendment or supplement to the Time of Sale Information or the Offering
Memorandum that effects any such changes. As used in this Agreement, the term
“Initial Purchaser” includes, for all purposes of this


-27-



--------------------------------------------------------------------------------




Agreement unless the context otherwise requires, any person not listed in
Schedule 1 hereto that, pursuant to this Section 9, purchases Securities that a
defaulting Initial Purchaser agreed but failed to purchase.
(b).    If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers and the Issuers as provided in paragraph (a)
above, the aggregate principal amount of such Securities that remains
unpurchased does not exceed one-eleventh of the aggregate principal amount of
all the Securities, then the Issuers shall have the right to require each
non-defaulting Initial Purchaser to purchase the principal amount of Securities
that such Initial Purchaser agreed to purchase hereunder plus such Initial
Purchaser’s pro rata share (based on the principal amount of Securities that
such Initial Purchaser agreed to purchase hereunder) of the Securities of such
defaulting Initial Purchaser or Initial Purchasers for which such arrangements
have not been made.
(c).    If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers and the Issuers as provided in paragraph (a)
above, the aggregate principal amount of such Securities that remains
unpurchased exceeds one-eleventh of the aggregate principal amount of all the
Securities, or if the Issuers shall not exercise the right described in
paragraph (b) above, then this Agreement shall terminate without liability on
the part of the non-defaulting Initial Purchasers. Any termination of this
Agreement pursuant to this Section 9 shall be without liability on the part of
the Issuers or the Guarantors, except that each Issuer and each of the
Guarantors will continue to be jointly and severally liable for the payment of
expenses as set forth in Section 10 hereof and except that the provisions of
Section 7 hereof shall not terminate and shall remain in effect.
(d).    Nothing contained herein shall relieve a defaulting Initial Purchaser of
any liability it may have to the Issuers, the Guarantors or any non-defaulting
Initial Purchaser for damages caused by its default.
10.    Payment of Expenses. (a). Whether or not the transactions contemplated by
this Agreement are consummated or this Agreement is terminated, each Issuer and
each of the Guarantors jointly and severally agrees to pay or cause to be paid
all costs and expenses incident to the performance of their respective
obligations hereunder (including any goods and services, harmonized sales,
sales, transfer, stamp, excise and other similar taxes payable in connection
therewith), including without limitation, (i) the costs incident to the
authorization, issuance, sale, preparation and delivery of the Securities; (ii)
the costs incident to the preparation and printing of the Preliminary Offering
Memorandum, any other Time of Sale Information, any Issuer Written Communication
and the Offering Memorandum (including any amendment or supplement thereto) and
the distribution thereof; (iii) the costs of reproducing and distributing each
of the Transaction Documents; (iv) the fees and expenses of the Issuers’ and the
Guarantors’ counsel and independent accountants; (v) the fees and expenses
incurred in connection with the registration or qualification and determination
of eligibility for investment of the Securities under the laws of such
jurisdictions as the Representative may designate and the preparation, printing
and distribution of a “blue sky” memorandum (including the related fees and
expenses of counsel for the Initial Purchasers); (vi) any fees charged by rating
agencies for rating the Securities; (vii) the fees and expenses of the Trustee,
the Collateral Agent and any paying agent (including related fees and expenses
of any counsel to such parties); (viii) all expenses and fees incurred in
connection with the approval of the Securities for book-entry transfer by DTC;
(ix) all expenses incurred by the Issuers in connection with any “road show”
presentation to potential investors; and (x) the fees and expenses incurred in
connection with creating, documenting and perfecting the security interests in
the Collateral as


-28-



--------------------------------------------------------------------------------




contemplated by the Collateral Documents (including the reasonable related fees
and expenses of counsel for the Initial Purchasers for all periods prior to and
after the Closing Date).
(b).    If (i) this Agreement is terminated pursuant to Section 8, (ii) the
Issuers for any reason fail to tender the Securities for delivery to the Initial
Purchasers or (iii) the Initial Purchasers decline to purchase the Securities
for any reason permitted under this Agreement, each Issuer and each of the
Guarantors jointly and severally agrees to reimburse the Initial Purchasers for
all out-of-pocket costs and expenses (including the fees and expenses of their
counsel) reasonably incurred by the Initial Purchasers in connection with this
Agreement and the offering contemplated hereby.
11.    Persons Entitled to Benefit of Agreement. This Agreement shall inure to
the benefit of and be binding upon the parties hereto and their respective
successors and any controlling persons referred to herein, and the affiliates,
officers and directors of each Initial Purchaser referred to in Section 7
hereof. Nothing in this Agreement is intended or shall be construed to give any
other person any legal or equitable right, remedy or claim under or in respect
of this Agreement or any provision contained herein. No purchaser of Securities
from any Initial Purchaser shall be deemed to be a successor merely by reason of
such purchase.
12.    Survival. The respective indemnities, rights of contribution,
representations, warranties and agreements of the Issuers, the Guarantors and
the Initial Purchasers contained in this Agreement or made by or on behalf of
the Issuers, the Guarantors or the Initial Purchasers pursuant to this Agreement
or any certificate delivered pursuant hereto shall survive the delivery of and
payment for the Securities and shall remain in full force and effect, regardless
of any subsequent disposition by the Initial Purchasers of the Securities, any
termination of this Agreement or any investigation made by or on behalf of the
Issuers, the Guarantors or the Initial Purchasers.
13.    Certain Defined Terms. For purposes of this Agreement, (a) except where
otherwise expressly provided, the term “affiliate” has the meaning set forth in
Rule 405 under the Securities Act; (b) the term “business day” means any day
other than a day on which banks are permitted or required to be closed in New
York City; (c) the term “subsidiary” has the meaning set forth in Rule 405 under
the Securities Act; (d) the term “Exchange Act” means the Securities Exchange
Act of 1934, as amended; and (e) the term “written communication” has the
meaning set forth in Rule 405 under the Securities Act.
14.    Compliance with USA Patriot Act. In accordance with the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)), the Initial Purchasers are required to obtain, verify and record
information that identifies their respective clients, including the Issuers and
the Guarantors, which information may include the name and address of their
respective clients, as well as other information that will allow the Initial
Purchasers to properly identify their respective clients.
15.    Miscellaneous. (a). Authority of the Representative. Any action by the
Initial Purchasers hereunder may be taken by J.P. Morgan Securities LLC on
behalf of the Initial Purchasers, and any such action taken by J.P. Morgan
Securities LLC shall be binding upon the Initial Purchasers.
(b).    Notices. All notices and other communications hereunder shall be in
writing and shall be deemed to have been duly given if mailed or transmitted and
confirmed by any standard form of telecommunication. Notices to the Initial
Purchasers shall be given to the Representative c/o J.P. Morgan Securities LLC,
383 Madison Avenue, New York, New York 10179 (fax: (212) 270-1063; Attention:
David Dwyer). Notices to the Issuers and the Guarantors shall be given to them
at 1011778 B.C. Unlimited Liability Company, c/o Restaurant Brands
International, 226 Wyecroft Road, Oakville,


-29-



--------------------------------------------------------------------------------




Ontario, Canada, Attention: Jill Granat. A copy of any notice sent to the
Issuers shall also be sent to: Kirkland & Ellis LLP, 601 Lexington Avenue, New
York, NY 10022, (fax: (212) 446-4900), Attn: Joshua N. Korff and Michael Kim.
(c).    Governing Law. This Agreement and any claim, controversy or dispute
arising under or related to this Agreement shall be governed by and construed in
accordance with the laws of the State of New York.
(d).    Waiver of Jury Trial. The Issuers, the Guarantors and each of the
Initial Purchasers hereby irrevocably waive, to the fullest extent permitted by
applicable law, any and all right to trial by jury in any legal proceeding
arising out of or relating to this Agreement or the transactions contemplated
hereby.
(e).    Consent to Jurisdiction. The Issuers and each of the Guarantors hereby
submit to the non-exclusive jurisdiction of any U.S. federal or state court
located in the Borough of Manhattan, the City and County of New York in any
action, suit or proceeding arising out of or relating to or based upon this
Agreement or any of the transactions contemplated hereby, and the Issuers and
each of the Guarantors irrevocably and unconditionally waive any objection to
the laying of venue of any action, suit or proceeding in any such court arising
out of or relating to this Agreement or the transactions contemplated hereby and
irrevocably and unconditionally waive and agree not to plead or claim in any
such court that any such action, suit or proceeding has been brought in an
inconvenient forum. The Company and each Guarantor domiciled in Canada hereby
appoints the Corporation Service Company, 1180 Avenue of the Americas, Suite
210, New York, NY 10036-8401, as its authorized agent (the “Authorized Agent”)
upon whom process may be served in any suit, action or proceeding arising out of
or based upon this Agreement or the transactions contemplated herein that may be
instituted in any state or U.S. federal court in The City of New York and County
of New York, by any Initial Purchaser, the directors, officers, employees,
affiliates and agents of any Initial Purchaser, or by any person who controls
any Initial Purchaser, and expressly accepts the non-exclusive jurisdiction of
any such court in respect of any such suit, action or proceeding. The Company
and each Guarantor domiciled in Canada hereby represents and warrants that the
Authorized Agent has accepted such appointment and has agreed to act as said
agent for service of process, and the Company and each Guarantor domiciled in
Canada agrees to take any and all action, including the filing of any and all
documents that may be necessary to continue such appointment in full force and
effect as aforesaid. Service of process upon the Authorized Agent shall be
deemed, in every respect, effective service of process upon the Company and each
Guarantor domiciled in Canada.
(f).    Waiver of Immunity. To the extent that the Issuers or any Guarantor has
or hereafter may acquire any immunity (sovereign or otherwise) from jurisdiction
of any court of (i) Canada, or any political subdivision thereof, (ii) the
United States or the State of New York, (iii) any jurisdiction in which it owns
or leases property or assets or from any legal process (whether through service
of notice, attachment prior to judgment, attachment in aid of execution,
execution, set-off or otherwise) with respect to themselves or their respective
property and assets or this Agreement, the Issuers and each Guarantor hereby
irrevocably waive such immunity in respect of its obligations under this
Agreement to the fullest extent permitted by applicable law.
(g).    Judgment Currency. Each of the Issuers and each Guarantor jointly and
severally agrees to indemnify each Initial Purchaser, its directors, officers,
affiliates and each person, if any, who controls such Initial Purchaser within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act, against any loss incurred by such Initial Purchaser as a result of any
judgment or order being given or made for any amount due hereunder and such
judgment or order being expressed and paid


-30-



--------------------------------------------------------------------------------




in a currency (the “judgment currency”) other than U.S. dollars and as a result
of any variation as between (i) the rate of exchange at which the U.S. dollar
amount is converted into the judgment currency for the purpose of such judgment
or order, and (ii) the rate of exchange at which such indemnified person is able
to purchase U.S. dollars with the amount of the judgment currency actually
received by the indemnified person. The foregoing indemnity shall constitute a
separate and independent obligation of each of the Issuers and each Guarantor
and shall continue in full force and effect notwithstanding any such judgment or
order as aforesaid. The term “rate of exchange” shall include any premiums and
costs of exchange payable in connection with the purchase of, or conversion
into, the relevant currency.
(h).    Counterparts. This Agreement may be signed in counterparts (which may
include counterparts delivered by any standard form of telecommunication), each
of which shall be an original and all of which together shall constitute one and
the same instrument.
(i).    Amendments or Waivers. No amendment or waiver of any provision of this
Agreement, nor any consent or approval to any departure therefrom, shall in any
event be effective unless the same shall be in writing and signed by the parties
hereto.
(j).    Headings. The headings herein are included for convenience of reference
only and are not intended to be part of, or to affect the meaning or
interpretation of, this Agreement.
[Remainder of page intentionally left blank]


-31-



--------------------------------------------------------------------------------






If the foregoing is in accordance with your understanding, please indicate your
acceptance of this Agreement by signing in the space provided below.
1011778 B.C. UNLIMITED LIABILITY COMPANY
By:    /s/ Jill Granat    
    Name:    Jill Granat
    Title:    Secretary
NEW RED FINANCE, INC.
By:    /s/ Jill Granat    
    Name:    Jill Granat
    Title:    Assistant Secretary








[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------






BLUE HOLDCO 1, LLC
BLUE HOLDCO 2, LLC
BLUE HOLDCO 3, LLC
BLUE HOLDCO 22, LLC
BLUE HOLDCO 44, LLC
BLUE HOLDCO 440, LLC
BLUE HOLDCO 99, LLC
TIM DONUT U.S. LIMITED, INC.
SBFD HOLDING CO.
TIM HORTONS USA INC.
TIM HORTONS (NEW ENGLAND), INC.
THD COFFEE CO.
RESTAURANT BRANDS INTERNATIONAL
US SERVICES LLC
SKIPPER, LLC
LLCXOX, LLC
ORANGE INTERMEDIATE, LLC
AFC PROPERTIES, INC.
By:    /s/ Jill Granat    
Name: Jill Granat
Title: Secretary
BURGER KING WORLDWIDE, INC.
BURGER KING CAPITAL FINANCE, INC.
BURGER KING HOLDINGS, INC.
BURGER KING CORPORATION
BK ACQUISITION, INC.
BURGER KING INTERAMERICA, LLC
POPEYES LOUISIANA KITCHEN, INC.
POPEYES RESTAURANT SERVICES, LLC
BK WHOPPER BAR, LLC
PLK ENTERPRISES OF CANADA, INC.
By:    /s/ Jill Granat    
Name: Jill Granat
Title: Assistant Secretary






[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------






ORANGE GROUP, INC.
By: /s/ Jill Granat    
Name: Jill Granat
Title: Secretary






[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------






1014364 B.C. UNLIMITED LIABILITY COMPANY
1014369 B.C. UNLIMITED LIABILITY COMPANY
1019334 B.C. UNLIMITED LIABILITY COMPANY
1016869 B.C. UNLIMITED LIABILITY COMPANY
1016893 B.C. UNLIMITED LIABILITY COMPANY
1016864 B.C. UNLIMITED LIABILITY COMPANY
1016872 B.C. UNLIMITED LIABILITY COMPANY
1016878 B.C. UNLIMITED LIABILITY COMPANY
1016883 B.C. UNLIMITED LIABILITY COMPANY
BURGER KING CANADA HOLDINGS
INC./PLACEMENTS BURGER KING
CANADA INC.
GRANGE CASTLE HOLDINGS LIMITED
GPAIR LIMITED
THE TDL GROUP CORP./GROUPE TDL CORPORATION
1014364 B.C. UNLIMITED LIABILITY
COMPANY, in its capacity as general partner of
P11 LIMITED PARTNERSHIP
1014364 B.C. UNLIMITED LIABILITY
COMPANY, in its capacity as general partner of
P22 LIMITED PARTNERSHIP
1014364 B.C. UNLIMITED LIABILITY
COMPANY, in its capacity as general partner of
P33 LIMITED PARTNERSHIP




By:    /s/ Jill Granat    
Name: Jill Granat
Title: Secretary






[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------








1014364 B.C. UNLIMITED LIABILITY
COMPANY, in its capacity as general partner of
P44 Limited Partnership
1024670 B.C. UNLIMITED LIABILITY
COMPANY
1028539 B.C. UNLIMITED LIABILITY
COMPANY
1026672 B.C. UNLIMITED LIABILITY
COMPANY
1024678 B.C. UNLIMITED LIABILITY
COMPANY
1029261 B.C. UNLIMITED LIABILITY
COMPANY
1057837 B.C. UNLIMITED LIABILITY
COMPANY
1057490 B.C. UNLIMITED LIABILITY
COMPANY
1057772 B.C. UNLIMITED LIABILITY
COMPANY
1057639 B.C. UNLIMITED LIABILITY
COMPANY
1057490 B.C. UNLIMITED LIABILITY
COMPANY, in its capacity as general partner of SOCIETE EN COMMANDITE CLP-LAX
/CLP-
LAX LIMITED PARTNERSHIP
TDLDD HOLDINGS ULC
TDLRR HOLDINGS ULC
BK CANADA SERVICE ULC
RESTAURANT BRANDS HOLDINGS CORPORATION
TIM HORTONS CANADIAN IP HOLDINGS CORPORATION




By:    /s/ Jill Granat    
Name: Jill Granat
Title: Secretary








 


[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------









[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------








1112068 B.C. UNLIMITED LIABILITY
COMPANY
1112073 B.C. UNLIMITED LIABILITY
COMPANY
1112078 B.C. UNLIMITED LIABILITY
COMPANY
1112083 B.C. UNLIMITED LIABILITY
COMPANY
1112090 B.C. UNLIMITED LIABILITY
COMPANY
1112097 B.C. UNLIMITED LIABILITY
COMPANY
1112100 B.C. UNLIMITED LIABILITY
COMPANY
1112104 B.C. UNLIMITED LIABILITY
COMPANY
1112106 B.C. UNLIMITED LIABILITY
COMPANY
1112073 B.C. UNLIMITED LIABILITY
COMPANY, in its capacity as general partner of
P66 LIMITED PARTNERSHIP
1112068 B.C. UNLIMITED LIABILITY
COMPANY, in its capacity as general partner of
P77 LIMITED PARTNERSHIP
BC88 HOLDINGS ULC
BC99 HOLDINGS ULC
1112073 B.C. UNLIMITED LIABILITY
COMPANY, in its capacity as general partner of
P88 LIMITED PARTNERSHIP
1112073 B.C. UNLIMITED LIABILITY
COMPANY, in its capacity as general partner of
P99 LIMITED PARTNERSHIP




By:    /s/ Jill Granat    
Name: Jill Granat
Title: Secretary










[Signature Page to Purchase Agreement]





--------------------------------------------------------------------------------









Accepted on the date first written above:
J.P. MORGAN SECURITIES LLC
For itself and on behalf of the several
Initial Purchasers listed in Schedule 1 hereto.
By:    /s/ David A. Dwyer    
Name:    David A. Dwyer
Title:    Managing Director




    




[Signature Page to Purchase Agreement]





--------------------------------------------------------------------------------






Schedule 1
Initial Purchaser
Principal Amount
J.P. Morgan Securities LLC
$
364,079,000
Wells Fargo Securities, LLC
 
174,757,000
Morgan Stanley & Co. LLC
 
174,757,000
RBC Capital Markets, LLC
 
174,757,000
Merrill Lynch, Pierce, Fenner & Smith Incorporated
 
174,757,000
Rabo Securities USA, Inc.
 
131,068,000
HSBC Securities (USA) Inc.
 
131,068,000
Fifth Third Securities, Inc.
 
58,253,000
UBS Securities LLC
 
116,504,000
Total
$
1,500,000,000

 


Schedule 1-1



--------------------------------------------------------------------------------






Schedule 2
Guarantors
1.
BLUE HOLDCO 1, LLC

2.
BLUE HOLDCO 2, LLC

3.
BLUE HOLDCO 3, LLC

4.
TIM DONUT U.S. LIMITED, INC.

5.
SBFD HOLDING CO.

6.
TIM HORTONS USA INC.

7.
TIM HORTONS (NEW ENGLAND), INC.

8.
THD COFFEE CO.

9.
BURGER KING WORLDWIDE, INC.

10.
BURGER KING CAPITAL FINANCE, INC.

11.
BURGER KING HOLDINGS, INC.

12.
BURGER KING CORPORATION

13.
BK ACQUISITION, INC.

14.
BK WHOPPER BAR, LLC

15.
BURGER KING INTERAMERICA, LLC

16.
1014364 B.C. UNLIMITED LIABILITY COMPANY

17.
1014369 B.C. UNLIMITED LIABILITY COMPANY

18.
1019334 B.C. UNLIMITED LIABILITY COMPANY

19.
1016869 B.C. UNLIMITED LIABILITY COMPANY

20.
1016893 B.C. UNLIMITED LIABILITY COMPANY

21.
1016864 B.C. UNLIMITED LIABILITY COMPANY

22.
1016872 B.C. UNLIMITED LIABILITY COMPANY

23.
1016878 B.C. UNLIMITED LIABILITY COMPANY

24.
1016883 B.C. UNLIMITED LIABILITY COMPANY

25.
P11 LIMITED PARTNERSHIP / SOCIÉTÉ EN COMMANDITE

26.
P22 LIMITED PARTNERSHIP / SOCIÉTÉ EN COMMANDITE

27.
P33 LIMITED PARTNERSHIP / SOCIÉTÉ EN COMMANDITE

28.
P44 LIMITED PARTNERSHIP / SOCIÉTÉ EN COMMANDITE

29.
GRANGE CASTLE HOLDINGS LIMITED

30.
GPAIR LIMITED

31.
THE TDL GROUP CORP./GROUPE TDL CORPORATION

32.
BURGER KING CANADA HOLDINGS INC./PLACEMENTS BURGER KING CANADA INC.

33.
BLUE HOLDCO 44, LLC

34.
BLUE HOLDCO 440, LLC

35.
BLUE HOLDCO 22, LLC

36.
1024670 B.C. UNLIMITED LIABILITY COMPANY

37.
1028539 B.C. UNLIMITED LIABILITY COMPANY

38.
1026672 B.C. UNLIMITED LIABILITY COMPANY

39.
1024678 B.C. UNLIMITED LIABILITY COMPANY

40.
1029261 B.C. UNLIMITED LIABILITY COMPANY

41.
1057837 B.C. UNLIMITED LIABILITY COMPANY

42.
1057490 B.C. UNLIMITED LIABILITY COMPANY

43.
1057772 B.C. UNLIMITED LIABILITY COMPANY

44.
1057639 B.C. UNLIMITED LIABILITY COMPANY



Schedule 2-1



--------------------------------------------------------------------------------





45.
SOCIETE EN COMMANDITE CLP-LAX / CLP-LAX LIMITED PARTNERSHIP

46.
TDLDD HOLDINGS ULC

47.
TDLRR HOLDINGS ULC

48.
BK CANADA SERVICE ULC

49.
RESTAURANT BRANDS HOLDINGS CORPORATION

50.
TIM HORTONS CANADIAN IP HOLDINGS CORPORATION

51.
RESTAURANT BRANDS INTERNATIONAL US SERVICES LLC

52.
POPEYES LOUISIANA KITCHEN, INC.

53.
AFC PROPERTIES, INC.

54.
SKIPPER, LLC

55.
LLCXOX, LLC

56.
ORANGE GROUP, INC.

57.
ORANGE INTERMEDIATE, LLC

58.
PLK ENTERPRISES OF CANADA, INC.

59.
1112068 B.C. UNLIMITED LIABILITY COMPANY

60.
1112073 B.C. UNLIMITED LIABILITY COMPANY

61.
1112078 B.C. UNLIMITED LIABILITY COMPANY

62.
1112083 B.C. UNLIMITED LIABILITY COMPANY

63.
1112090 B.C. UNLIMITED LIABILITY COMPANY

64.
1112097 B.C. UNLIMITED LIABILITY COMPANY

65.
1112100 B.C. UNLIMITED LIABILITY COMPANY

66.
1112104 B.C. UNLIMITED LIABILITY COMPANY

67.
1112106 B.C. UNLIMITED LIABILITY COMPANY

68.
P66 LIMITED PARTNERSHIP

69.
P77 LIMITED PARTNERSHIP

70.
P88 LIMITED PARTNERSHIP

71.
P99 LIMITED PARTNERSHIP

72.
BC88 HOLDINGS LLC

73.
BC99 HOLDINGS LLC

74.
BLUE HOLDCO 99, LLC

75.
POPEYES RESTAURANT SERVICES, LLC







Schedule 2-2



--------------------------------------------------------------------------------






ANNEX A
Additional Time of Sale Information
1.
Pricing term sheet containing the terms of the Securities, substantially in the
form of Annex B.





Annex A-1



--------------------------------------------------------------------------------






ANNEX B
Pricing Term Sheet
See attached




Annex B-1



--------------------------------------------------------------------------------






Pricing Term Sheet, dated September 18, 2017
to Preliminary Offering Memorandum dated September 18, 2017
Strictly Confidential


image.jpg [image.jpg]




1011778 B.C. Unlimited Liability Company
New Red Finance, Inc.
5.000% Second Lien Senior Secured Notes due 2025




This pricing term sheet is qualified in its entirety by reference to the
Preliminary Offering Memorandum (the “Preliminary Offering Memorandum”). The
information in this pricing term sheet amends and supplements the Preliminary
Offering Memorandum and updates and supersedes the information in the
Preliminary Offering Memorandum to the extent it is inconsistent with the
information in the Preliminary Offering Memorandum. Terms used and not defined
herein have the meanings assigned in the Preliminary Offering Memorandum.


The notes have not been and will not be registered under the Securities Act of
1933, as amended (the “Securities Act”), or the securities laws of any other
jurisdiction. The notes may not be offered or sold in the United States or to
U.S. persons (as defined in Regulation S under the Securities Act) except in
transactions exempt from, or not subject to, the registration requirements of
the Securities Act. Accordingly, the notes are being offered only to (1)
“qualified institutional buyers” as defined in Rule 144A under the Securities
Act and (2) outside the United States to non-U.S. persons in compliance with
Regulation S under the Securities Act.


Other information (including financial information) presented in the Preliminary
Offering Memorandum is deemed to have changed to the extent affected by the
changes described herein.


Change in Size of Offering
 
The aggregate principal amount of notes to be issued in the offering increased
from $1,300,000,000 to $1,500,000,000 which reflects an increase of $200,000,000
from the aggregate principal amount of notes set forth on the cover page of the
Preliminary Offering Memorandum.  The increased net proceeds will be used for
general corporate purposes.







--------------------------------------------------------------------------------








Terms Applicable to the Notes




Issuers:
1011778 B.C. Unlimited Liability Company and New Red Finance, Inc.


Security description:
5.000% Second Lien Senior Secured Notes due 2025


The notes will constitute additional notes under the indenture, dated as of
August 28, 2017 (the “Indenture”), by and among the Company, the guarantors
party thereto and Wilmington Trust, National Association, as trustee and
collateral agent, pursuant to which $1,300,000,000 aggregate principal amount of
the Issuers’ outstanding 5.000% Second Lien Senior Secured Notes due 2025 (the
“Existing 2025 Second Lien Notes”) were previously issued. The notes will be
treated as a single series with the Existing 2025 Second Lien Notes for all
purposes under the Indenture, including, without limitation, waivers,
amendments, redemptions and offers to purchase.


Distribution:
144A/Regulation S without registration rights


Aggregate principal amount offered:
$1,500,000,000, which represents an increase of $200,000,000 from the offering
size in the Preliminary Offering Memorandum


Gross proceeds:
$1,507,500,000
Maturity:
October 15, 2025


Coupon:
5.000%
Issue price:
100.500% plus accrued and unpaid interest from August 28, 2017 to, but
excluding, the settlement date


Yield to worst:
4.887%
Spread to Benchmark Treasury:
+303 bps
Benchmark Treasury:
UST 1.875% due October 31, 2022


Interest payment dates:
April 15 and October 15, commencing October 15, 2017


Record date:
October 4, 2017 and each April 1 and October 1 thereafter
Equity clawback:
Up to 40% at 105.000% prior to October 15, 2020
Optional redemption:
 
 
Make-whole call @ T+50 prior to October 15, 2020 then on or after October 15 of
the years set forth below:


 
On or after:
Price:
 
2020
102.500%
 
2021
101.250%
 
2022 and thereafter
100.000%
 
 
 
 
 






--------------------------------------------------------------------------------





Change of control:
Putable at 101% of principal plus accrued and unpaid interest


Trade date:
September 18, 2017


Settlement:
The Issuers expect that the notes will be delivered to investors in book-entry
form through The Depository Trust Company on or about October 4, 2017, which
will be twelve (12) business days following the date of pricing of the notes
(this settlement cycle is being referred to as “T + 12”). Under Rule 15c6-1 of
the Securities Exchange Act of 1934, as amended, trades in the secondary market
are required to settle in two business days, unless the parties to any such
trade expressly agree otherwise. Accordingly, purchasers who wish to trade the
notes on the date hereof or on the next nine succeeding business days will be
required, by virtue of the fact that the notes initially will settle in T+12, to
specify an alternative settlement cycle at the time of any such trade to prevent
a failed settlement. Purchasers of the notes who wish to make such trades should
consult their own advisors.


CUSIP:
144A (temporary): 68245X AG4
144A (permanent): 68245X AE9
Reg S (temporary): C6900P AE9
Reg S (permanent): C6900P AD1


ISIN:
144A (temporary): US68245XAG43
144A (permanent): US68245XAE94
Reg S (temporary): USC6900PAE90
Reg S (permanent): USC6900PAD18


The notes will initially be issued bearing temporary CUSIP numbers that differ
from the CUSIP numbers under which the Existing 2025 Second Lien Notes currently
trade. As promptly as practicable following the 40th day after the issue date,
the Issuers intend to cause the notes to be consolidated with and share the same
CUSIP number as the Existing 2025 Second Lien Notes. Following such
consolidation, the Issuers expect the notes will be fully fungible with the
Existing 2025 Second Lien Notes for trading purposes.


Denominations/Multiple:
2,000 x 1,000


Ratings*:
B3 / B-


Joint Booking-Running Managers:
J.P. Morgan Securities LLC
Wells Fargo Securities, LLC
Morgan Stanley & Co. LLC
RBC Capital Markets, LLC
Merrill Lynch, Pierce, Fenner & Smith
Incorporated


Co-Managers:
Rabo Securities USA, Inc.
HSBC Securities (USA) Inc.
Fifth Third Securities, Inc.
UBS Securities LLC
 
 



__________________





--------------------------------------------------------------------------------





This material is confidential and is for your information only and is not
intended to be used by anyone other than you. This information does not purport
to be a complete description of these notes or the offering. Please refer to the
Preliminary Offering Memorandum for a complete description.
This communication is being distributed in the United States solely to Qualified
Institutional Buyers, as defined in Rule 144A under the Securities Act and
outside the United States solely to Non-U.S. persons as defined under Regulation
S under the Securities Act.
This communication does not constitute an offer to sell or the solicitation of
an offer to buy any securities in any jurisdiction to any person to whom it is
unlawful to make such offer or solicitation in such jurisdiction.
*A securities rating is not a recommendation to buy, sell or hold securities and
may be subject to revision or withdrawal at any time.
Any disclaimer or other notice that may appear below is not applicable to this
communication and should be disregarded. Such disclaimer or notice was
automatically generated as a result of this communication being sent by
Bloomberg or another email system.











--------------------------------------------------------------------------------






ANNEX C
Restrictions on Offers and Sales Outside the United States
In connection with offers and sales of Securities outside the United States:
(a)    Each Initial Purchaser acknowledges that the Securities have not been
registered under the Securities Act and may not be offered or sold within the
United States or to, or for the account or benefit of, U.S. persons except
pursuant to an exemption from, or in transactions not subject to, the
registration requirements of the Securities Act. Each Initial Purchaser
acknowledges that the distribution of the Securities is being made in the
Offering Provinces on a private placement basis, exempt from the prospectus
requirements of applicable Canadian Securities Laws, and that the Securities
have not been and will not be qualified for distribution (or distribution to the
public, as applicable) by prospectus under applicable Canadian Securities Laws.
(b)    Each Initial Purchaser, severally and not jointly, represents, warrants
and agrees that:
(i)    Such Initial Purchaser has offered and sold the Securities, and will
offer and sell the Securities, (A) as part of their distribution at any time and
(B) otherwise until 40 days after the later of the commencement of the offering
of the Securities and the Closing Date, only in accordance with Regulation S or
Rule 144A or any other available exemption from registration under the
Securities Act.
(ii)    None of such Initial Purchaser or any of its affiliates or any other
person acting on its or their behalf has engaged or will engage in any directed
selling efforts with respect to the Securities, and all such persons have
complied and will comply with the offering restrictions requirement of
Regulation S.
(iii)    At or prior to the confirmation of sale of any Securities sold in
reliance on Regulation S, such Initial Purchaser will have sent to each
distributor, dealer or other person receiving a selling concession, fee or other
remuneration that purchases Securities from it during the distribution
compliance period a confirmation or notice to substantially the following
effect:
“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933, as amended (the “Securities Act”), and may not be
offered or sold within the United States or to, or for the account or benefit
of, U.S. persons (i) as part of their distribution at any time or (ii) otherwise
until 40 days after the later of the commencement of the offering of the
Securities and the date of original issuance of the Securities, except in
accordance with Regulation S or Rule 144A or any other available exemption from
registration under the Securities Act. Terms used above have the meanings given
to them by Regulation S.”
(iv)    Such Initial Purchaser has not and will not enter into any contractual
arrangement with any distributor with respect to the distribution of the
Securities, except with its affiliates or with the prior written consent of the
Issuers.
Terms used in paragraph (a) and this paragraph (b) and not otherwise defined in
this Agreement have the meanings given to them by Regulation S.


Annex C-1



--------------------------------------------------------------------------------





(c)    Each Initial Purchaser acknowledges that no action has been or will be
taken by the Issuers that would permit a public offering of the Securities, or
possession or distribution of any of the Time of Sale Information, the Offering
Memorandum, any Issuer Written Communication or any other offering or publicity
material relating to the Securities, in any country or jurisdiction where action
for that purpose is required.
(d)    Each Initial Purchaser and its respective affiliates severally agrees
that it will offer and sell the Securities to Subsequent Purchasers in Canada in
compliance with the requirements of applicable Canadian Securities Laws and only
make offers and sales of the Securities in Canada in the Offering Provinces and
in such a manner that the sale of the Securities will be exempt from the
prospectus requirements of applicable Canadian Securities Laws. For greater
certainty, each Initial Purchaser severally agrees that it has not made and will
not make an offer of the Securities to any person or company in Canada other
than a person or company that is both:
(i)    an “accredited investor” within the meaning of NI 45-106 or, in Ontario,
as defined in Section 73.3(1) of the Securities Act (Ontario) (except, in each
case, for the criteria set out in paragraph (j), (k) or (l) of such definition
in NI 45-106) that is either purchasing the Securities as principal for its own
account, or is deemed to be purchasing the Securities as principal for its own
account in accordance with Canadian Securities Laws, and that is entitled under
Canadian Securities Laws to purchase such Securities without the benefit of a
prospectus qualified under such laws; and
(ii)    a “permitted client” as defined in section 1.1 of NI 31-103.
(e)    Each Initial Purchaser, severally and not jointly, covenants and agrees
that it will provide to the Issuers forthwith upon request all such information
regarding each purchaser of Securities from it in Canada, including the
paragraph number in the definition of “accredited investor” in Section 1.1 of NI
45-106 that applies to each purchaser, as the Issuer may reasonably request in
good faith for the purpose of preparing and filing Schedule 1 to a report of
exempt distribution on Form 45-106F1 (“Form 45-106F1”) and filed with all
applicable Canadian securities regulators in connection with the issuance and
sale of the Securities, provided it is acknowledged and agreed that the Initial
Purchasers need not provide any information to the Issuers regarding whether any
Canadian purchaser is an insider of the Issuers.
(f)    Each Initial Purchaser, severally and not jointly, represents, warrants
and agrees that:
(i)    it has only communicated or caused to be communicated and will only
communicate or cause to be communicated any invitation or inducement to engage
in investment activity (within the meaning of Section 21 of the United Kingdom
Financial Services and Markets Act 2000 (the “FSMA”)) received by it in
connection with the issue or sale of any Securities in circumstances in which
Section 21(1) of the FSMA does not apply to the Issuers or the Guarantors; and
(ii)    it has complied and will comply with all applicable provisions of the
FSMA with respect to anything done by it in relation to the Securities in, from
or otherwise involving the United Kingdom.
(g)    Each Initial Purchaser severally agrees that, in relation to each Member
State of the European Economic Area which has implemented the Prospectus
Directive (each, a “Relevant Member State”), with effect from and including the
date on which the Prospectus Directive is implemented in that


Annex C-2



--------------------------------------------------------------------------------





Relevant Member State, it has not made and will not make an offer of the
Securities to the public in that Relevant Member State other than:
(i)    to any legal entity which is a qualified investor as defined in the
Prospectus Directive;
(ii)    to fewer than 150 natural or legal persons (other than qualified
investors as defined in the Prospectus Directive), as permitted under the
Prospectus Directive, subject to obtaining the prior consent of the initial
purchaser; or
(iii)    in any other circumstances falling within Article 3(2) of the
Prospectus Directive.
For the purposes of this provision, the expression an “offer of the Securities
to the public” in relation to any Securities in any Relevant Member State means
the communication in any form and by any means of sufficient information on the
terms of the offer and the Securities to be offered so as to enable an investor
to decide to purchase or subscribe the Securities, as the same may be varied in
that Relevant Member State by any measure implementing the Prospectus Directive
in that Relevant Member State, the expression “Prospectus Directive” means
Directive 2003/71/EC (and amendments thereto, including Directive 2010/73/EU).






Annex C-3

